      Case 5:18-cv-00870-BKS-ATB Document 19 Filed 02/14/19 Page 1 of 37



UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


AMS E. BAKER, SR.,

                                     Plaintiff,                      5:18-cv-00870 (BKS/ATB)

v.

MEDICAL ANSWERING SERVICES, LLC,

                                     Defendant.


Appearances:

Ams E. Baker, Sr.
117 Dablon Ct.
Syracuse, NY 13202
Plaintiff pro se

Subhash Viswanathan
Bond Schoeneck & King, PLLC
One Lincoln Center
Syracuse, NY 13202
For Defendant

Hon. Brenda K. Sannes, United States District Judge:

                        MEMORANDUM-DECISION AND ORDER

I.     INTRODUCTION

       Plaintiff Ams E. Baker, Sr., brings this action under Title VII of the Civil Rights Act of

1964, 42 U.S.C. §§ 2000e to 2000e-17 (“Title VII”), alleging that Defendant Medical Answering

Services, LLC discriminated against him because of his race. (Dkt. No. 1, at 2). The complaint

alleges that Defendant terminated Plaintiff’s employment and subjected him to unequal terms

and conditions of employment based on race. (Id.). Plaintiff seeks compensatory and punitive

damages, as well as costs and attorney’s fees. (Id. at 5). On October 9, 2018, Defendant moved

to dismiss Plaintiff’s claims under Rule 12(b)(6) of the Federal Rules of Civil Procedure for
         Case 5:18-cv-00870-BKS-ATB Document 19 Filed 02/14/19 Page 2 of 37



failure to allege an adverse employment action and failure to allege facts supporting a plausible

inference of race discrimination. (Dkt. No. 15-6). Despite receiving an extension of time to

respond to Defendant’s motion, (see Dkt. No. 17), Plaintiff has not done so. 1 For the reasons

discussed below, Defendant’s motion is granted.

II.        BACKGROUND 2

           Plaintiff was an employee of Defendant Medical Answering Services in Syracuse, New

York. (Dkt. No. 1, at 1). On the morning of September 29, 2017, Plaintiff’s colleague, Jessica

Morgan, 3 “was on the edge” and “came to work to harass” Plaintiff. (Dkt. No. 1-2, at 1). Plaintiff

“felt like a target.” (Id.). Interrupting his work, (id.), she approached Plaintiff and accused him of

“not using the proper greeting during a phone call,” (Dkt. No. 1, at 3). Plaintiff had used the

greeting “hello this is Ams are you calling to schedule or cancel a trip or is there something other

I can assist you with.” (Dkt. No. 1, at 3). Morgan told Plaintiff he could not use the word

“something other” in the greeting, even though he had previously done so “for multiple phone

calls” without being reprimanded. (Id. at 4). Morgan never indicated if she approached Plaintiff

because of “coaching” or if it was another “type of approach.” (Dkt. No. 1-2, at 1). During this

interaction, however, Morgan told Plaintiff that “maybe I approached you wrongfully.” (Id. at 1).

She asked him “to meet in a room to discuss [the] matter,” but “[t]he room ended up being the

Human Resources office.” (Id. at 1–2). In the office, with human resources representatives


1
  The order extending Plaintiff’s response deadline, which was mailed to Plaintiff’s last known address, was
returned to the Court as undeliverable. (Dkt. Nos. 17, 18). In this District, all litigants have an ongoing obligation to
keep their address information updated with both the Court and adversaries. L.R. 10.1(c)(2). A party’s failure to do
so is grounds for dismissal. L.R. 41.2(b); see Dansby v. Albany Cnty. Corr. Facility Staff, No. 95-cv-1525, 1996 WL
172699, at *1, 1996 U.S. Dist. LEXIS 4782, at *2 (N.D.N.Y. Apr. 10, 1996); Rivera v. Goord, No. 97-cv-308, 1999
WL 33117155, at *1, 1999 U.S. Dist. LEXIS 21922, at *1–2 (N.D.N.Y. Sept. 14, 1999). Accordingly, Plaintiff is
advised that failure to keep his address information updated may result in dismissal of this action.
2
  All facts, which are taken from the complaint and exhibits attached thereto, are assumed to be true for purposes of
this motion. Faber v. Metro. Life Ins. Co., 648 F.3d 98, 104 (2d Cir. 2011).
3
    It is not clear from the complaint what position Morgan held at Medical Answering Services.



                                                           2
          Case 5:18-cv-00870-BKS-ATB Document 19 Filed 02/14/19 Page 3 of 37



present, Morgan stated that Plaintiff had “to go home for the day.” (Id. at 2). Plaintiff was “sent

home for the rest of the day” and “was unable to return to work due to false allegations.” (Dkt.

No. 1, at 3). The day that Plaintiff was sent home, Morgan “never corresponed [sic] my

behavi[or] with me,” but “[n]ow” she accused him of “job insubordination and misconduct.”

(Dkt. No. 1-2, at 2). Plaintiff was also accused of “not providing proper paperwork for [a]

doctor’s appointment.” (Dkt. No. 1, at 3).

III.       STANDARD OF REVIEW

           To survive a motion to dismiss, “a complaint must provide ‘enough facts to state a claim

to relief that is plausible on its face.’” Mayor & City Council of Balt. v. Citigroup, Inc., 709 F.3d

129, 135 (2d Cir. 2013) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

“Although a complaint need not contain detailed factual allegations, it may not rest on mere

labels, conclusions, or a formulaic recitation of the elements of the cause of action, and the

factual allegations ‘must be enough to raise a right to relief above the speculative level.’”

Lawtone-Bowles v. City of New York, No. 16-cv-4240, 2017 WL 4250513, at *2, 2017 U.S. Dist.

LEXIS 155140, at *5 (S.D.N.Y. Sept. 22, 2017) (quoting Twombly, 550 U.S. at 555). 4 A court

must accept as true all factual allegations in the complaint and draw all reasonable inferences in

the plaintiff’s favor. See EEOC v. Port Auth., 768 F.3d 247, 253 (2d Cir. 2014) (citing ATSI

Communs, Inc. v. Shaar Fund, Ltd., 493 F.3d 87, 98 (2d Cir. 2007)). When deciding a motion to

dismiss, a court’s review is ordinarily limited to “the facts as asserted within the four corners of

the complaint, the documents attached to the complaint as exhibits, and any documents

incorporated in the complaint by reference.” See McCarthy v. Dun & Bradstreet Corp., 482 F.3d

184, 191 (2d Cir. 2007). A complaint that has been filed pro se “must be construed liberally with


4
    Copies of the unpublished cases cited in this decision will be mailed to Plaintiff because of his pro se status.



                                                              3
      Case 5:18-cv-00870-BKS-ATB Document 19 Filed 02/14/19 Page 4 of 37



‘special solicitude’ and interpreted to raise the strongest claims that it suggests.” Hogan v.

Fischer, 738 F.3d 509, 515 (2d Cir. 2013) (quoting Hill v. Curcione, 657 F.3d 116, 122 (2d Cir.

2011)). “Nonetheless, a pro se complaint must state a plausible claim for relief.” Id.

IV.    DISCUSSION

       Under Title VII, it is “an unlawful employment practice for an employer . . . to

discriminate against any individual with respect to his compensation, terms, conditions, or

privileges of employment, because of such individual’s race, color, religion, sex, or national

origin.” 42 U.S.C. § 2000e–2(a)(1). A discrimination claim under Title VII is “subject to the

burden-shifting evidentiary framework set forth in McDonnell Douglas.” Littlejohn v. City of

New York, 795 F.3d 297, 312 (2d Cir. 2015) (citing McDonnell Douglas Corp. v. Green, 411

U.S. 792 (1973)). As this motion is one to dismiss, the Court “focus[es] only on whether the

allegations in the complaint give plausible support to the reduced prima facie requirements that

arise under McDonnell Douglas in the initial phase of a litigation.” Id. To defeat a motion to

dismiss “a plaintiff must plausibly allege that (1) the employer took adverse action against him,

and (2) his race, color, religion, sex or national origin was a motivating factor in the employment

decision.” Vega v. Hempstead Union Free School Dist., 801 F.3d 72, 87 (2d Cir. 2015). The

plaintiff may meet the burden of showing a motivating factor “by alleging facts that directly

show discrimination or facts that indirectly show discrimination by giving rise to a plausible

inference of discrimination.” Id. A complaint is sufficient “if it pleads specific facts that support

a minimal plausible inference of such discrimination.” Doe v. Columbia University, 831 F.3d 46,

56 (2d Cir. 2016).

       Defendant asserts that Plaintiff has failed to allege an adverse employment action and has

not plausibly alleged facts from which a discriminatory motivation might be inferred. (Dkt.

No. 15-6). Liberally construed in light of Plaintiff’s pro se status, however, the complaint


                                                  4
       Case 5:18-cv-00870-BKS-ATB Document 19 Filed 02/14/19 Page 5 of 37



plausibly alleges employment termination. Plaintiff alleges that he was told to leave on

September 29, 2017 and “was unable to return to work.” (Dkt. No. 1, at 4; Dkt. No. 1-2, at 2). In

the form complaint, Plaintiff checked the box “termination of employment” when asked what

“the conduct complained of in this action involves.” (Dkt. No. 1, at 2). Employment termination

is an adverse employment action. Terry v. Ashcroft, 336 F.3d 128, 138 (2d Cir. 2003).

Accordingly, Plaintiff has alleged facts plausibly indicating that he suffered an adverse

employment action cognizable under Title VII. 5

         Plaintiff has, however, failed to plausibly allege circumstances giving rise to an inference

of discrimination. The complaint is devoid of any facts that directly evidence discriminatory

intent or any facts from which discriminatory intent could be plausibly inferred. Although

Plaintiff claims that he “felt like a target” and that Morgan “came to work to harass” him, he has

not alleged facts plausibly supporting a connection between Morgan’s actions and Plaintiff’s

race. (Dkt. No. 1-2, at 1). See Arroyo-Horne v. City of New York, No. 16-cv-03857, 2018 WL

4259866, at *15, 2018 U.S. Dist. LEXIS 151183, at *37 (E.D.N.Y. Sep. 5, 2018) (dismissing a

claim where “Plaintiff fails to allege facts to support her claim that either alleged adverse

employment action was discriminatory based on her race”). While an inference of discrimination

may be drawn from a showing of disparate treatment—evidence that the Plaintiff was treated less

favorably than similarly situated employees of different races—there are no such facts alleged

here. See Mandell v. County of Suffolk, 316 F.3d 368, 379 (2d Cir. 2003).

         Therefore, the complaint must be dismissed because Plaintiff has failed to allege any

facts plausibly giving rise to an inference of discrimination. See Vega, 801 F.3d at 84. 6


5
 Defendant argues that Morgan’s verbal counseling of Plaintiff was not an adverse employment action, (Dkt. No.
15-6, at 6–7), but it is unnecessary for this Court to determine that issue.
6
 Attached to the complaint is an “Incident Documentation Form” completed by Plaintiff stating that he has a
“hostile work environment,” (Dkt. No. 1-3, at 12), but nothing in the complaint indicates Plaintiff’s desire to


                                                          5
       Case 5:18-cv-00870-BKS-ATB Document 19 Filed 02/14/19 Page 6 of 37



V.       LEAVE TO AMEND

         Defendant seeks dismissal of the complaint with prejudice. (Dkt. No. 15-6, at 9). In

general, “[w]hen a motion to dismiss is granted, the usual practice is to grant leave to amend the

complaint.” Hayden v. County of Nassau, 180 F.3d 42, 53 (2d Cir. 1999); see also Fed. R. Civ. P.

15 (a) (2) (“The court should freely give leave when justice so requires.”). Further, district courts

should frequently provide leave to amend before dismissing a pro se complaint if amendment

would not be futile. See Cuoco v. Moritsugu, 222 F.3d 99, 112 (2d Cir. 2000). Here, because the

Court cannot say that any amendment of the complaint would necessarily be futile, Plaintiff is

granted leave to amend.

         In any amended complaint, Plaintiff must clearly set forth the facts that give rise to his

discrimination claim, including the dates, times, and places of the alleged underlying acts, and

identifying each individual who committed each alleged wrongful act. Any such amended

complaint will replace the existing complaint; it must be a wholly integrated and complete

pleading that does not rely upon or incorporate by reference any pleading or document

previously filed with the court. See Shields v. Citytrust Bancorp, Inc., 25 F.3d 1124, 1128 (2d

Cir. 1994) (“It is well established that an amended complaint ordinarily supersedes the original,

and renders it of no legal effect.” (internal quotation marks omitted)).

VI.      CONCLUSION

         For these reasons, it is hereby




advance such a claim, (see Dkt. No. 1). And there are no facts supporting any such claim. See Littlejohn, 795 F.3d at
320–21 (“To establish a hostile work environment under Title VII . . . a plaintiff must show that ‘the workplace is
permeated with discriminatory intimidation, ridicule, and insult that is sufficiently severe or pervasive to alter the
conditions of the victim’s employment and create an abusive working environment.’” (quoting Harris v. Forklift
Sys., Inc., 510 U.S. 17, 21 (1993))).



                                                          6
      Case 5:18-cv-00870-BKS-ATB Document 19 Filed 02/14/19 Page 7 of 37



          ORDERED, that Defendants’ motion to dismiss (Dkt. No. 15) is GRANTED; and it is

further

          ORDERED, that the complaint (Dkt. No. 1) is DISMISSED without prejudice; and it

is further

          ORDERED, that if Plaintiff wishes to proceed with this action, he must file an amended

complaint within THIRTY (30) days from the filing date of this Memorandum-Decision and

Order; and it is further

          ORDERED, that if Plaintiff fails to file an amended complaint as directed above, the

Clerk shall enter judgment indicating that this action is dismissed without prejudice for failure to

state a claim upon which relief may be granted; and it is further

          ORDERED, that the Clerk of Court shall serve a copy of this Memorandum-Decision

and Order in accordance with the Local Rules along with copies of the unpublished decisions

cited herein.

          IT IS SO ORDERED.

Dated: February 14, 2019
       Syracuse, New York




                                                 7
            Case 5:18-cv-00870-BKS-ATB Document 19 Filed 02/14/19 Page 8 of 37


Dansby v. Albany County Correctional Facility Staff, Not Reported in F.Supp. (1996)




                                                               court may exercise its discretion to dismiss when
                 1996 WL 172699                                necessary to achieve orderly and expeditious disposition
  Only the Westlaw citation is currently available.            of cases. See Rodriguez v. Walsh, 1994 W.L. 9688, at *1
   United States District Court, N.D. New York.                (S.D.N.Y. 1994).

          Kevin DANSBY, Plaintiff,                             Moreover, a plaintiff has the duty to inform the Court of
                   v.                                          any address changes. As the Fifth Circuit has stated:
  ALBANY COUNTY CORRECTIONAL FACILITY
            STAFF, Defendant.
                                                                           It is neither feasible nor legally
              No. 95-CV-1525 (RSP/RWS).
                                                                           required that the clerks of the
                            |
                                                                           district      courts       undertake
                     April 10, 1996.
                                                                           independently to maintain current
                                                                           addresses on all parties to pending
Attorneys and Law Firms                                                    actions. It is incumbent upon
                                                                           litigants to inform the clerk of
Kevin Dansby pro se.                                                       address changes, for it is manifest
                                                                           that communications between the
                                                                           clerk and the parties or their
                                                                           counsel     will    be     conducted
                                                                           principally by mail. In addition to
                                                                           keeping the clerk informed of any
                                                                           change of address, parties are
                                                                           obliged to make timely status
                                                                           inquiries.     Address       changes
                         ORDER
                                                                           normally would be reflected by
                                                                           those inquiries if made in writing.
POOLER, District Judge.

*1 In an order and report-recommendation dated
                                                               Perkins v. King, No. 84-3310, slip op. at 4 (5th Cir. May
December 8, 1995, Magistrate Judge Smith noted that
                                                               19, 1985) (citing Williams v. New Orleans Public Service,
Dansby had not signed the complaint he filed to
                                                               Inc., 728 F.2d 730 (5th Cir. 1984); Wilson v. Atwood
commence this action. Magistrate Judge Smith directed
                                                               Group, 725 F.2d 255 (5th Cir. 1984) (en banc)); see
Dansby to submit an affidavit which contained all of the
                                                               Wehlen v. Foti et al., 1987 W.L. 8039, at *1-2 (E.D.La.
representations delineated in Fed.R.Civ.P. 11(b) with
                                                               1987); see generally Rule 41.2(b) of the Local Rules of
respect to his complaint. The magistrate judge
                                                               Practice for the Northern District of New York.
recommended dismissal of Dansby’s action if Dansby
failed to comply with the terms of the
                                                               This matter cannot proceed without Dansby filing the
report-recommendation within forty-five (45) days from
                                                               affidavit described above or notifying the court of his
the date of the service.
                                                               current address. Therefore, it is hereby
On December 12, 1995, a copy of the
                                                               ORDERED, that this action is dismissed. See Rules
report-recommendation was served on Dansby by regular
                                                               5.4(b)(4) and 41.2(b) of the Local Rules of Practice for
mail to his last known address, the Albany County Jail.
                                                               the Northern District of New York, and it is further
On December 22, 1995, the jail returned the
report-recommendation marked “Return to Sender -- No
                                                               ORDERED, that the Clerk serve a copy of this Order on
Forwarding Order on File.”
                                                               the plaintiff by regular mail at his last known address.
Rule 41(b) of the Federal Rules of Civil Procedure
                                                               IT IS SO ORDERED.
provides that a court may, in its discretion, dismiss an
action based upon the failure of a plaintiff to prosecute an
action or comply with any order of the court. Link v.          All Citations
Wabash R.R. Co., 370 U.S. 626, 629 (1962). The district
                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                  1
           Case 5:18-cv-00870-BKS-ATB Document 19 Filed 02/14/19 Page 9 of 37


Dansby v. Albany County Correctional Facility Staff, Not Reported in F.Supp. (1996)



Not Reported in F.Supp., 1996 WL 172699
End of Document                                               © 2019 Thomson Reuters. No claim to original U.S. Government Works.




                  © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                          2
           Case 5:18-cv-00870-BKS-ATB Document 19 Filed 02/14/19 Page 10 of 37


Arroyo-Horne v. City of New York, Slip Copy (2018)




                                                                         York. Arroyo-Horne v. New York City Police Dep’t,
                  2018 WL 4259866                                        No. 16-CV-03857, 2016 WL 8711061, at *13
    Only the Westlaw citation is currently available.                    (E.D.N.Y. Dec 9, 2016).
     United States District Court, E.D. New York.

         Monica ARROYO-HORNE, Plaintiff,
                       v.                                         Defendant moves to dismiss the Amended Complaint
          CITY OF NEW YORK, Defendant.                            pursuant to Rule 12(b) of the Federal Rules of Civil
                                                                  Procedure for failure to exhaust administrative remedies
                    16-CV-03857 (MKB)                             and to state a claim upon which relief may be granted.
                             |                                    (Def. Mot. to Dismiss (“Def. Mot.”), Docket Entry No.
                    Signed 09/05/2018                             23; Def. Mem. in Supp. of Def. Mot. (“Def. Mem.”),
                                                                  Docket Entry No. 24.) For the reasons set forth below, the
                                                                  Court grants Defendant’s motion and dismisses the
Attorneys and Law Firms                                           Amended Complaint, but grants Plaintiff leave to file a
                                                                  second amended complaint within thirty (30) days of this
Monica Arroyo-Horne, Brooklyn, NY, pro se.                        Memorandum and Order.

Amanda Blair, New York City Law Department Office of
the Corporation Counsel, New York, NY, for Defendant.


                                                                     I. Background
                                                                  The Court assumes the truth of the factual allegations in
                                                                  the Amended Complaint for the purposes of this
                                                                  Memorandum and Order. Because Plaintiff is proceeding
                                                                  pro se, the Court also considers and assumes the truth of
              MEMORANDUM & ORDER                                  Plaintiff’s opposition papers and the subsequent letter2
                                                                  submitted in support of the Amended Complaint.3
MARGO K. BRODIE, United States District Judge                     2      On May 30, 2018, Plaintiff filed a letter with the Court
                                                                         alleging that in April of 2018, she was overlooked for a
*1 Plaintiff Monica Arroyo-Horne, proceeding pro se,                     promotion within the 69th Precinct “out of retaliation.”
commenced the above-captioned action on July 7, 2016,                    (Pl. Letter dated May 30, 2018.) Because this recent
against Defendants the New York City Police Department                   event post-dates Plaintiff’s prior complaints with the
                                                                         Equal     Employment         Opportunity      Commission
(the “NYPD”), and individual Defendants Robin
                                                                         (“EEOC”), and therefore could not have been included
Goodman, Norman Grandstaff, Monique Morgan, Diane                        within them, this claim is unexhausted. See Hewitt v.
Harnach, Dave Holloway, Al Jernigan, and Jean Jason.1                    N.Y.C. Dep’t of Health & Mental Hygiene, 535 F.
(Compl., Docket Entry No. 1.) Plaintiff filed an Amended                 App’x 44, 45 (2d Cir. 2013) (affirming district court
Complaint on March 10, 2017, against Defendant City of                   finding that plaintiff “failed to administratively exhaust
New York asserting claims of racial discrimination,                      her Title VII retaliation claim by failing to include that
retaliation, and hostile work environment in violation of                claim in her administrative complaint”). Plaintiff must
Title VII of the Civil Rights Act of 1964, 42 U.S.C. §                   exhaust her administrative remedies as to this claim
2000e et seq. (“Title VII”), (Am. Compl. ¶¶ 12–27,                       before seeking relief in court.
Docket Entry No. 14), interference and retaliation in
violation of the Family Medical Leave Act, 29 USC §
2601 et seq. (“FMLA”), (id. ¶¶ 28–48), and a claim of             3      See Walker v. Schult, 717 F.3d 119, 122 n.1 (2d Cir.
municipal liability pursuant to 42 U.S.C. § 1983, (id. ¶¶                2013) (“A district court deciding a motion to dismiss
51–52). Plaintiff seeks compensatory and punitive                        may consider factual allegations made by a pro se party
damages, costs, and injunctive relief. (Id. ¶ 53.)                       in his papers opposing the motion.”); see also Trisvan
                                                                         v. Heyman, 305 F. Supp. 3d 381, 389 (E.D.N.Y. Mar.
1       On December 9, 2016, the Court dismissed with
                                                                         30, 2018) (same); Waters v. Douglas, No. 12-CV-1910,
        prejudice Plaintiff’s FMLA and Title VII claims against
                                                                         2012 WL 5834919, at *2 (S.D.N.Y. Nov. 14, 2012)
        the individual Defendants and the NYPD and granted
                                                                         (“[I]n light of the plaintiff’s pro se status, the Court has
        Plaintiff leave to file an Amended Complaint asserting
                                                                         considered all of plaintiff’s submissions, drawing every
        FMLA and Title VII claims against the City of New

                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                               3
           Case 5:18-cv-00870-BKS-ATB Document 19 Filed 02/14/19 Page 11 of 37


Arroyo-Horne v. City of New York, Slip Copy (2018)



       reasonable inference in his favor.”).



*2 Plaintiff, who identifies as “Afroamerican,” is
employed by the NYPD as a Police Administrative Aide                b. Denial of transfer requests and overtime
(“PAA”) at the 69th Precinct in Brooklyn, New York.                       assignments and compensation
(Am. Compl. ¶¶ 7–12.) The NYPD appointed Plaintiff as
a PAA on or about March 13, 2000, and transferred her to      On unspecified dates between October 1, 2009 and March
the 69th Precinct on October 1, 2009. (Id. ¶ 12.) Since       8, 2017, while employed at the 69th Precinct, Plaintiff
February of 2011, Plaintiff has been working under            made several transfer requests and requests to be
Principal Administrative Aide (“PRAA”) Robin                  considered for available positions for which she was
Goodman and Senior Police Administrative Aide Al              qualified. (Id. ¶¶ 13, 42.) Plaintiff’s superiors did not
Jernigan (“SPAA”). (Id. ¶ 16.) More recently, another         select Plaintiff for positions available in the Domestic
SPAA, Jean Jason, has also been supervising Plaintiff.        Violence Unit, Administrative Lieutenants Office, and
(Id. ¶ 50.)                                                   Payroll Department. (Id.; Pl. Opp’n to Def. Mot. (“Pl.
                                                              Opp’n”) 2, Docket Entry No. 30.) The positions in the
                                                              Domestic Violence Unit and Administrative Lieutenants
                                                              Office “offered objectively preferred benefits such as flex
                                                              time,” which would have afforded Plaintiff more
                                                              flexibility to enable her to take care of her mother. (Am.
                                                              Compl. ¶¶ 13, 42.) The position in the Payroll Department
       a. Complaints about Plaintiff’s co-worker              offered an increase in salary. (Pl. Opp’n 2.) Plaintiff does
                                                              not allege who received the positions in the Domestic
Plaintiff made several complaints on unspecified dates to
                                                              Violence Unit or Payroll Department, but PAA Xiao
PRAA Goodman about her co-worker PAA Monique
                                                              Hung, who is of Asian descent, received the position in
Morgan. According to Plaintiff, Morgan threatened her,
                                                              the Administrative Lieutenants Office. (Am. Compl. ¶¶
incited arguments, and failed to do her assigned work,
                                                              13, 42.)
which often caused Plaintiff to have to complete
Morgan’s work in addition to her own work. (Id. ¶¶
                                                              Throughout her time at the 69th Precinct, Plaintiff’s
16–19.) Morgan spent time speaking with Goodman
                                                              applications for overtime to “cover her FMLA,” were
instead of completing her work. (Id. ¶ 16.) On July 1,
                                                              denied while other PAAs were allowed overtime. (Id. ¶¶
2014, Morgan “began yelling” at Plaintiff, telling her “to
                                                              23–24.) “[O]n several occasion[s],” Plaintiff’s requests
take a Domestic Incident Report.” (Id. ¶ 18.) Plaintiff
                                                              for overtime compensation were denied even though she
reported this incident to Goodman, but Goodman did not
                                                              had worked beyond her scheduled hours. (Id. ¶ 24.)
discipline Morgan and instead changed Morgan’s work
                                                              Plaintiff was told that she could not perform overtime in
assignment. (Id. ¶ 19.) Morgan was reassigned to the
                                                              her “immediate assigned work office” but she observed
“Roll Call office” but still worked the same hours as
                                                              co-workers working overtime in their “immediate
Plaintiff. (Id.)
                                                              assigned office(s).” (Id.)
On November 1, 2014, Captain Norman Grandstaff
changed Plaintiff’s schedule to prevent her from having to
work with Morgan. Although Grandstaff threatened to
make Plaintiff come into work at 4:00 AM, he ultimately
changed Plaintiff’s schedule to 6:30 AM to 2:30 PM,
Sunday through Thursday. (Id. ¶ 17.) Plaintiff alleges that                         c. EEOC charges
her superiors altered her schedule in retaliation for her
complaints regarding Morgan. (Id.) Because of the             *3 On November 1, 2014, the day Plaintiff’s schedule
schedule change, Plaintiff had to arrange a caretaker for     was changed, Plaintiff filed a charge of discrimination
her mother and walk through her “high-crime”                  with the EEOC alleging “among other things, that the
neighborhood during the dark early morning hours. (Id.)       denial of her requests for transfer of assignment
However, the change in schedule did not prevent Morgan        constituted retaliation and discrimination based on her
from being in the building at the same time as Plaintiff.     doctor[’]s evaluation of her psychological and physical
(Id.)                                                         disability history.”4 (Id. ¶ 14.)
                                                              4      Plaintiff is not asserting a disability claim in this action.

                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                             4
           Case 5:18-cv-00870-BKS-ATB Document 19 Filed 02/14/19 Page 12 of 37


Arroyo-Horne v. City of New York, Slip Copy (2018)



                                                                  (Id.) According to Plaintiff, she never removed a locker
                                                                  from her office, was often delayed leaving work because
                                                                  of work related reasons, adhered to the 69th Precinct’s
Plaintiff also filed charges with the EEOC on March 4,            custom of labeling office equipment, and received
2016 and September 9, 2016, and received right-to-sue             advance verbal approval for her absence on Mother’s
letters on April 8, 2016 and April 20, 2017, respectively.5       Day. (Id.)
(Mem. in Opp’n to Defs. Mot. 1–2 (“Pl. Opp’n”), Docket
Entry No. 30.) Plaintiff’s March 4, 2016 EEOC complaint           At an unspecified time while assigned to the 69th
“charg[ed] NYPD, New York City, Title VII of the Civil            Precinct, SPAA Jason also issued command disciplines to
Rights Act of 1964 and 42 U.S.C. § 1983.” (Id.) Plaintiff         Plaintiff and recommended that she lose vacation days for
does not specify the claims in the September 9, 2016              “allegedly failing to type a complaint.” (Id. ¶ 50.) Jason,
EEOC charge.                                                      who Plaintiff alleges is “Caribbean,” did not “give the
5      Plaintiff characterizes the April 20, 2017                 command disciplines to the PAA[s] responsible for the
       correspondence as a “response” to her September 9,         delay in inputting the complaint because of their race
       2016 charge. (Pl. Mem. in Opp’n to Defs. Mot. (“Pl.        (Caucasian).” (Id.) Plaintiff also alleges that Jason has
       Opp’n”) 1–2, Docket Entry No. 30.) The Court               overlooked mistakes made by other employees. (Id.)
       construes the “response” to be referencing a
       right-to-sue letter.




                                                                                     e. NYSDHR charges

                                                                  *4 Plaintiff filed a charge with the New York State
     d. Disciplinary actions taken against Plaintiff              Division of Human Rights (“NYSDHR”) on April 23,
                                                                  2003, alleging that she had been transferred in retaliation
On May 6, 2015, Plaintiff asked SPAA Jernigan for a               for a previous charge of discrimination.7 (Am. Compl. ¶
form to request time off from work on Mother’s Day,               12.) On July 7, 2016, Plaintiff filed a second charge with
Sunday, May 10, 2015. (Id. ¶ 21.) Jernigan gave Plaintiff         the NYSDHR alleging age and race discrimination,
the required “tour change request” form and told Plaintiff        harassment, and retaliation by the 69th Precinct for
that he did not see any reason why Plaintiff’s change of          having previously filed NYSDHR charges while assigned
schedule would affect the “work flow” because there was           to the 69th Precinct. (Id. ¶ 10.) In the July 7, 2016 charge,
a “full staff.” (Id.) Plaintiff completed and submitted the       Plaintiff asserted that an unnamed supervisor “showed
form but Jernigan returned the form to Plaintiff requesting       favoritism towards a co-worker,” someone with whom
that she note that she would work on May 8, 2015 in lieu          Plaintiff had “personal disputes.” (Id.)
of May 10, 2015.6 (Id.) Plaintiff made these changes and          7      The Court does not understand Plaintiff to be relying on
returned it to another supervisor. (Id.)                                 this charge in support of her claims. In any event, any
6      Plaintiff states in the Amended Complaint that the form           claim relying on the April 23, 2003 charge would be
       “was returned to change the schedule date to do ‘in lieu          time-barred because Plaintiff has not alleged that she
       of’ May 8, 2015.” (Am. Compl. ¶ 21, Docket Entry No.              filed the charge with the EEOC within 300 days of the
       14.) Although unclear, the Court understands Plaintiff            unlawful conduct she alleges, as required by Title VII.
       to be asserting that she was asked to work on May 8 to            42 U.S.C. § 2000e-5(e)(1); see Perez v. Harbor Freight
       make up the hours she would be missing for her                    Tools, 698 F. App’x 627, 628 (2d Cir. 2017).
       absence on Mother’s Day.



On May 18, 2015, Sergeant Quigg informed Plaintiff that
she would receive four command disciplines from
Grandstaff for: (1) removing a locker from her immediate
work office, (2) remaining on the premises of the Precinct
after the end of her scheduled tour, (3) defacing city                                  f. FMLA leave
property, and (4) being absent from work on Mother’s
                                                                  In December of 2014, Plaintiff submitted a FMLA
Day. (Id. ¶ 20.) Plaintiff alleges that the reprimands were
                                                                  application requesting leave to care for her mother who
unfounded and motivated by her race and by retaliation.
                                                                  suffers from Alzheimer’s Disease and had previously
                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                           5
           Case 5:18-cv-00870-BKS-ATB Document 19 Filed 02/14/19 Page 13 of 37


Arroyo-Horne v. City of New York, Slip Copy (2018)



suffered a stroke. (Id. ¶ 28.) Goodman, aware of                   requesting an official denial of her FMLA leave request.
Plaintiff’s hardship, informed Plaintiff that the application      (Id. ¶ 37.) Plaintiff’s superiors informed her that the
had been lost and needed to be resubmitted. (Id. ¶ 29.)            denial would come from the “FMLA Unit at
Plaintiff does not indicate whether she resubmitted the            Headquarters.” (Id. ¶ 38.) As of March 10, 2017, the date
application. (Id.)                                                 of the filing of the Amended Complaint, Plaintiff had not
                                                                   received a formal denial of her leave. (Id.)
In April of 2016, Plaintiff learned that SPAA Winifred
Cudjoe called the FMLA Unit with questions concerning              *5 On February 9, 2017, Plaintiff requested FMLA leave
Plaintiff’s prior FMLA application. (Id. ¶ 30.)                    to avoid having to travel with the “CAM Boot” she wore
                                                                   to support her fractured foot during dangerous snowstorm
On May 2, 2016, Plaintiff submitted another FMLA                   conditions. (Id. ¶ 40.) The 69th Precinct denied Plaintiff’s
application requesting leave, but the 69th Precinct                request and, although the NYPD dispatched a police car
returned the application because Plaintiff’s doctor failed         to transport her to work, Plaintiff nevertheless arrived late
to correctly complete the document. (Id. ¶ 43.) On May 4,          to work. (Id.) Plaintiff believes the Precinct counted her
2016, Plaintiff resubmitted the application. (Id. ¶ 44.)           late and deducted time from her pay as a result. (Id.)
Plaintiff contacted the FMLA Unit and Sergeant Shantel8
informed her that the application had been completed               On February 27, 2017, Plaintiff’s health benefits were
correctly and that Plaintiff “could have FMLA.” (Id.)              cancelled by someone in the payroll department, as a
Shantel also “expressed that when submitting                       result of which she was forced to cancel a scheduled
documentation requesting FMLA you are temporarily                  doctor’s appointment. (Id. ¶ 39.)
approved until further notice.” (Id.)
8      Plaintiff does not provide Sergeant Shantel’s first name.   Plaintiff alleges the conduct surrounding her FMLA
                                                                   application(s) and health benefits constitute “
                                                                   ‘interference and retaliation’ with her rights under the
                                                                   [FMLA] Act.” (Id. ¶¶ 38, 39.)
On October 3, 2016, Plaintiff requested FMLA leave for a
fractured left foot. (Id. ¶ 37.) In a meeting on October 27,
2016, PRAA Benton and Administrative Lieutenant
McNeil9 informed Plaintiff that she could no longer use
FMLA leave “intermittently.” (Id. ¶ 31.) McNeil told
Plaintiff that instead of FMLA leave, she should use leave
request form “28.” (Id.)                                           g. Other alleged discriminatory and harassing conduct
9      Plaintiff does not provide Administrative Lieutenant
                                                                   On or about May 28, 2015, Plaintiff submitted a
       McNeil’s first name.
                                                                   “Reasonable Accommodation Request” to Goodman but
                                                                   Goodman never responded.10 (Id. ¶ 46.)
                                                                   10     Plaintiff does not indicate what accommodation she
On December 2, 2016, Benton informed Plaintiff that she                   sought. (Am. Compl. ¶ 46.)
would have to resubmit her FMLA application. (Id. ¶ 32.)
On January 24, 2017, McNeil informed Plaintiff “that she
is no longer eligible for FMLA.” (Id. ¶ 33.) That same
day, Plaintiff submitted an “inner office memo” to                 In November of 2015, Plaintiff complained to the “proper
McNeil regarding their earlier conversation about                  supervisors” about being subjected to “verbal abuse by a
Plaintiff’s FMLA eligibility. (Id. ¶ 34.) McNeil informed          coworker who provoked a verbal argument with Plaintiff
Plaintiff of a meeting scheduled with the FMLA Unit and            because of her race.” (Pl. Opp’n 3.) As a result of this
told her that she “should bring representation” to the             complaint, Plaintiff alleges that she was subjected to
meeting. (Id.)                                                     disparate treatment and “was retaliated by supervisors
                                                                   with Command Disciplines and Complaints.” (Id.)
On February 2, 2017, Plaintiff met with Benton to discuss
her FMLA application to care for her mother as well as             On February 4, 2016, an argument occurred between
for her own medical needs. (Id. ¶¶ 35–37.) McNeil                  Plaintiff and co-worker PAA Diane Harnach concerning
verbally told Plaintiff that she was ineligible for FMLA           music in their shared workspace. (Id. ¶ 48.) PAA Harnach
leave and would have to contact the FMLA Unit to                   told Plaintiff that she does not like to listen to music while
receive that information in writing. (Id.) Plaintiff               working and turned off the radio. (Id.) Because of this
thereafter submitted an “inner office memo” to Benton              incident, Plaintiff “no longer has music in that office to
                                                                   listen to while she work[s].” (Id. ¶¶ 48–49.)
                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                           6
             Case 5:18-cv-00870-BKS-ATB Document 19 Filed 02/14/19 Page 14 of 37


Arroyo-Horne v. City of New York, Slip Copy (2018)



                                                                  U.S. 662, 678 (2009) ). Although all allegations contained
While employed at the 69th Precinct, on an unknown                in the complaint are assumed to be true, this tenet is
date, Administrative Lieutenant Holloway11 gave Plaintiff         “inapplicable to legal conclusions.” Iqbal, 556 U.S. at
a new chair because of Plaintiff’s “back problems.” (Am.          678.
Compl. ¶ 26.) Soon after, an unspecified person removed
the chair from Plaintiff’s workstation — causing her to           *6 In reviewing a pro se complaint, the court must be
stand “to perform her office duties” — and gave the chair         mindful that a plaintiff’s pleadings should be held “to less
to another employee who is of Asian descent.12 (Id.)              stringent standards than formal pleadings drafted by
Plaintiff believes these person(s) gave the chair to her          lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per
co-worker “out of retaliation, harassment and                     curiam) (quoting Estelle v. Gamble, 429 U.S. 97, 106
discrimination.” (Id.)                                            (1976) ); see Harris v. Mills, 572 F.3d 66, 72 (2d Cir.
11       Plaintiff does not provide Administrative Lieutenant     2009) (noting that even after Twombly, the court
         Holloway’s first name.                                   “remain[s] obligated to construe a pro se complaint
                                                                  liberally”).

12       Plaintiff does not indicate how long she was without a
         chair. (Am. Compl. ¶ 26.)



On an unknown date described by Plaintiff as “the hottest                             b. Title VII claims
day,” SPAA Jason allegedly removed a fan from
                                                                  Plaintiff asserts Title VII claims for discrimination,
Plaintiff’s work area, leaving her in “a room with no air.”
                                                                  retaliation, and hostile work environment. (See generally
(Id. ¶ 50.) Plaintiff also alleges that Jason “harass[es]”
                                                                  Am. Compl.) Plaintiff filed a charge with the EEOC on
her, but does not specify the nature of the harassment.
                                                                  November 1, 2014. Plaintiff also filed charges with the
(Id.)
                                                                  EEOC on March 4, 2016 and September 9, 2016, and
                                                                  received right-to-sue letters on April 8, 2016 and April
                                                                  20, 2017, respectively. (Pl. Opp’n 1–2.) Plaintiff does not
                                                                  specify the claims in the November 1, 2014 EEOC charge
                                                                  but states that the March 4, 2016 and September 9, 2016
     II. Discussion                                               EEOC filings “charg[ed] NYPD, New York City, Title
                                                                  VII of the Civil Rights Act of 1964 and 42 U.S.C. §
                                                                  1983.” (Id.)

                                                                  Defendant argues that (1) Plaintiff failed to exhaust her
                      a. Standard of review                       administrative remedies; (2) her claims are time-barred;
                                                                  and (3) she fails to state a claim. (See generally Def.
In reviewing a motion to dismiss under Rule 12(b)(6) of           Mem.; Def. Reply in Supp. of Def. Mot. 2 (“Def. Reply
the Federal Rules of Civil Procedure, a court must                Mem.”) 2, Docket Entry No. 27.)
construe the complaint liberally, “accepting all factual
allegations in the complaint as true and drawing all
reasonable inferences in the plaintiff’s favor.” Kim v.
Kimm, 884 F.3d 98, 103 (2d Cir. 2018) (quoting
Chambers v. Time Warner Inc., 282 F.3d 147, 152 (2d
Cir. 2002) ); see also Tsirelman v. Daines, 794 F.3d 310,
313 (2d Cir. 2015) (quoting Jaghory v. N.Y. State Dep’t of         i. Timeliness of Plaintiff’s claims based on the EEOC
Educ., 131 F.3d 326, 329 (2d Cir. 1997) ). A complaint                                      charge
must plead “enough facts to state a claim to relief that is
plausible on its face.” Bell Atl. Corp. v. Twombly, 550           Defendant argues that Plaintiff’s November 1, 2014
U.S. 544, 570 (2007). A claim is plausible “when the              charge is not actionable because “plaintiffs have ninety
plaintiff pleads factual content that allows the court to         days after issuance of the right-to-sue letter to file a
draw the reasonable inference that the defendant is liable        lawsuit in federal court.”13 (Def. Mem. 11.)
for the misconduct alleged.” Matson v. Bd. of Educ., 631          13     Defendant does not make any arguments with respect to
F.3d 57, 63 (2d Cir. 2011) (quoting Ashcroft v. Iqbal, 556               whether Plaintiff’s other EEOC charges meet the

                 © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                        7
           Case 5:18-cv-00870-BKS-ATB Document 19 Filed 02/14/19 Page 15 of 37


Arroyo-Horne v. City of New York, Slip Copy (2018)



       ninety-day filing requirement. Although it appears that            ii. Exhaustion of administrative remedies
       Plaintiff’s March 4, 2016 EEOC charge, for which she
       received a right to sue letter on April 8, 2016, would      *7 Defendant argues that Plaintiff failed to exhaust her
       also be time-barred under the ninety-day rule, the Court    administrative remedies with respect to the claims based
       only evaluates for timeliness claims based on Plaintiff’s   on the September 9, 2016 EEOC charge because Plaintiff
       November 1, 2014 charge.                                    alleges she only received a “response,” which is not a
                                                                   right-to-sue letter, on April 20, 2017, over one month
                                                                   after Plaintiff filed the Amended Complaint.15 (Def. Reply
A plaintiff bringing Title VII claims must file a complaint        Mem. 2.) Defendant further argues that any claims related
not more than ninety days after receipt of a right-to-sue          to the September 9, 2016 EEOC charge which rely on
letter from the EEOC. 42 U.S.C. § 2000e-5(f)(1); Dawes             discrete discriminatory or retaliatory acts occurring prior
v. City Univ. of New York, 193 F. App’x 59, 60 (2d Cir.            to April 18, 2015,16 are also time-barred. (Def. Reply
2006) (“A Title VII claimant must file his complaint not           Mem. 3.)
more than [ninety] days after receipt of a right-to-sue            15     Defendant does not argue that Plaintiff has failed to
letter from the EEOC.” (citing Cornwell v. Robinson, 23                   exhaust her claims with respect to the March 4, 2016
F.3d 694, 706 (2d Cir. 1994) ) ); Sherlock v. Montefiore                  EEOC charge, or that the claims are time-barred, and
Med. Ctr., 84 F.3d 522, 525 (2d Cir. 1996) (“In order to                  the Court therefore does not address whether those
be timely, a claim under Title VII ... must be filed within               claims have been exhausted or are timely. See
                                                                          Hardaway v. Hartford Pub. Works Dep’t, 879 F.3d
[ninety] days of the claimant’s receipt of a right-to-sue
                                                                          486, 491 (2d Cir. 2018) (“[T]he burden of pleading and
letter.”). “Equitable tolling is appropriate where the                    proving Title VII exhaustion lies with defendants and
plaintiff: (1) actively pursued judicial remedies but filed a             operates as an affirmative defense.”).
defective pleading during the specified time period; (2)
was unaware of his or her cause of action due to
misleading conduct of the defendant; or (3) suffered from
a medical condition or mental impairment [that]                    16     Defendant does not explain how it arrived at the April
prevented her from proceeding in a timely fashion.” Grys                  18, 2015 date, (500 days prior to the filing of Plaintiff’s
v. ERIndustrial Sales, Inc., 553 F. App’x 61, 62 (2d Cir.                 September 9, 2016 EEOC charge), which appears
                                                                          untethered to any of Plaintiff’s EEOC charges.
2014) (internal quotation marks omitted) (quoting
Zerilli–Edelglass v. N.Y.C. Transit Auth., 333 F.3d 74, 80
(2d Cir. 2003) ).
                                                                   A claimant may bring suit in federal court only if she has
Because Plaintiff does not allege whether and when she             first filed a timely complaint with the EEOC and obtained
received a right-to-sue letter for the November 1, 2014            a right-to-sue letter. Fowlkes v. Ironworkers Local 40,
EEOC charge, the Court cannot adjudicate whether                   790 F.3d 378, 385 (2d Cir. 2015) (“Exhaustion of
Plaintiff has timely filed the related Title VII claims in the     administrative remedies through the EEOC is an essential
Amended Complaint.14                                               element of the Title VII ... statutory scheme[ ];
14                                                                 accordingly, it is a precondition to bringing such claims in
       Moreover, as Defendant notes, because Plaintiff does
       not allege that she received a right-to-sue letter in       federal court.” (alterations in original) (internal quotation
       response to the filing of the November 1, 2014 charge,      marks omitted) (quoting Legnani v. Alitalia Linee Aeree
       any claims based on this charge are unexhausted. See        Italiane, S.P.A., 274 F.3d 683, 686 (2d Cir. 2001) ) );
       Hewitt, 535 F. App’x at 45 (holding that a claimant         Hewitt v. N.Y.C. Dep’t of Health & Mental Hygiene, 535
       may bring suit in federal court only if she has filed a     F. App’x 44, 45 (2d Cir. 2013) (affirming district court
       timely complaint with the EEOC and obtained a notice        finding that plaintiff “failed to administratively exhaust
       of right-to-sue); Canty v. Wackenhut Corr. Corp., 255       her Title VII retaliation claim by failing to include that
       F. Supp. 2d 113, 117 (E.D.N.Y. 2003) (“Because [the         claim in her administrative complaint”); Tanvir v. N.Y.C.
       plaintiff] has given no indication that she has obtained
                                                                   Health & Hosp. Corp., 480 F. App’x 620, 621 (2d Cir.
       or even attempted to procure a right-to-sue letter, she
       has therefore failed to comply with the procedural          2012) (“Exhaustion of administrative remedies through
       requirements for filing a Title VII discrimination          the EEOC is an essential element of the Title VII and
       claim.”).                                                   ADEA statutory schemes and, as such, a precondition to
                                                                   bringing such claims in federal court.” (citation omitted)
                                                                   ); see also Canty v. Wackenhut Corr. Corp., 255 F. Supp.
                                                                   2d 113, 117 (E.D.N.Y. 2003) (finding plaintiff’s
                                                                   allegation that she had filed an EEOC grievance
                                                                   insufficient for purposes of exhaustion where plaintiff did
                                                                   not allege receipt of right-to-sue letter).
                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                               8
           Case 5:18-cv-00870-BKS-ATB Document 19 Filed 02/14/19 Page 16 of 37


Arroyo-Horne v. City of New York, Slip Copy (2018)



                                                                provide any additional information about the allegations
Under Title VII, a plaintiff in New York must file a            in the charges, nor does she provide copies of her March
charge with the EEOC within 300 days after an alleged           4, 2016 or September 9, 2016 EEOC charges or the April
unlawful employment practice occurred. 42 U.S.C. §              20, 2017 right-to-sue letter.18 Without these documents or
2000e-5(e)(1); Perez v. Harbor Freight Tools, 698 F.            any explanation from Plaintiff as to the factual basis for
App’x 627, 628 (2d Cir. 2017); Patterson v. Cty. Of             her Title VII claim as presented to the EEOC, the Court is
Oneida, N.Y., 375 F.3d 206, 220 (2d Cir. 2004). This            unable to determine whether Plaintiff has exhausted her
requirement is analogous to a statute of limitations. See       Title VII claims. However, the Court notes that Plaintiff’s
Vega v. Hempstead Union Free Sch. Dist., 801 F.3d 72,           references to Title VII in the Amended Complaint and her
79 (2d Cir. 2015); Patterson, 375 F.3d at 220. “[C]laims        opposition papers refer to claims of racial discrimination,
that were not asserted before the EEOC may be pursued           retaliation, and hostile work environment. (See Am.
in a subsequent federal court action if they are                Compl. ¶¶ 10, 13; Pl. Opp’n.) Therefore, the Court infers
‘reasonably related’ to those that were filed with the          that those are the claims raised in her March 4, 2016 and
agency.” Legnani, 274 F.3d at 686 (quoting Shah v. N.Y.         September 9, 2016 EEOC charges.
State Dep’t of Civil Serv., 168 F.3d 610, 614 (2d Cir.          17     Plaintiff received the April 20, 2017 right-to-sue letter
1999) ). Courts look at “factual allegations made in the               just over one month after filing the Amended
[EEOC] charge itself, describing the discriminatory                    Complaint. However, because the Court is allowing
conduct about which a plaintiff is grieving” to determine              Plaintiff to amend the Amended Complaint, the Court
whether the claims are reasonably related. Littlejohn v.               will address the merits of the claims raised in the
City of New York, 795 F.3d 297, 322 (2d Cir. 2015)                     September 9, 2016 EEOC charge. See Caputo v.
(quoting Deravin v. Kerik, 335 F.3d 195, 201 (2d Cir.                  Copiague Union Free Sch. Dist., 218 F. Supp. 3d 186,
                                                                       192 (E.D.N.Y. 2016) (waiving plaintiff’s failure to
2003) ); Ximines v. George Wingate High Sch., 516 F.3d
                                                                       obtain a right-to-sue letter prior to commencement of
156, 158 (2d Cir. 2008); Fowlkes, 790 F.3d at 386                      litigation where plaintiff exercised diligence and
(vacating dismissal and remanding to the district court to             subsequently received letter); McLeod v. Lowe’s Home
determine whether futility excused exhaustion and noting               Improvement, No. 09-CV-834, 2010 WL 4366901, at
that because of the “close resemblance” of the claims to               *5 (N.D.N.Y. Oct. 28, 2010) (“When a plaintiff brings
those presented in the EEOC charge, the “reasonably                    an action before receiving a right-to-sue notice, the
related” exception may apply). Claims are reasonably                   defect may be cured if the plaintiff subsequently
related if: (1) the alleged discriminatory conduct “would              receives the notice.”) (citing Weise v. Syracuse Univ.,
fall within the scope of the EEOC investigation which can              522 F.2d 397, 413 (2d Cir. 1975) ); Civil Serv. Emps.
                                                                       Ass’n v. New York State Dep’t of Parks, Recreation and
reasonably be expected to grow out of the charge of
                                                                       Historic Preservation, 689 F. Supp. 2d 267, 276
discrimination;” (2) the claim is one of “retaliation by an            (N.D.N.Y. 2010) (“[A] plaintiff who commences a
employer against an employee for filing an EEOC                        Title VII action before receiving a right-to-sue letter
charge;” and (3) the plaintiff “alleges further incidents of           may nonetheless maintain the action upon subsequent
discrimination carried out in precisely the same manner                receipt of the letter.”) (citing Blanke v. Rochester Tel.
alleged in the EEOC charge.” Terry v. Ashcroft, 336 F.3d               Corp., 36 F. Supp. 2d 589, 592 n.1 (W.D.N.Y. 1999) );
128, 151 (2d Cir. 2003) (internal quotations and citations             see also Grey v. Promenade Rehab. and Care Ctr., 145
omitted).                                                              F. App’x 705, 707 (2d Cir. 2005) (finding
                                                                       “administrative exhaustion requirements may be
                                                                       waived to serve equity”).



                                                                18     Plaintiff attached the April 8, 2016 right-to-sue letter to
                                                                       the original complaint but not to the Amended
    1. March 4, 2016 and September 9, 2016 EEOC                        Complaint. (Compl. 16, Docket Entry No. 1.) The
                       charges                                         Court nevertheless considers the letter. The letter states
                                                                       that “the EEOC has adopted the findings of the state or
*8 Plaintiff alleges that she filed a charge with the EEOC             local fair employment practices agency that
on March 4, 2016, and received a right-to-sue letter on                investigated this charge,” and provides no additional
April 8, 2016. (Pl. Opp’n 1–2.) Plaintiff also alleges that            information as to the nature of the charge. (Id.)
she filed a charge with the EEOC on September 9, 2016
and received a right-to-sue letter on April 20, 2017.17 (Id.)
Plaintiff asserts that both charges named the NYPD and
the City of New York and alleged violations of Title VII
and claims under section 1983. (Id.) Plaintiff does not

                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                            9
           Case 5:18-cv-00870-BKS-ATB Document 19 Filed 02/14/19 Page 17 of 37


Arroyo-Horne v. City of New York, Slip Copy (2018)



            A. March 4, 2016 EEOC charge                       Title VII discrimination claims are assessed using the
                                                               burden-shifting framework established by the Supreme
The unlawful conduct forming the basis of Plaintiff’s          Court in McDonnell Douglas Corp. v. Green, 411 U.S.
March 4, 2016 EEOC charge must have occurred within            792 (1973). See e.g., St. Mary’s Honor Ctr. v. Hicks, 509
300 days of the filing of the charge, making May 9, 2015       U.S. 502, 506 (1993); Texas Dep’t of Cmty Affairs v.
the earliest date Plaintiff can allege conduct violating       Burdine, 450 U.S. 248, 253–55 (1981); United States v.
Title VII. Any claims related to this charge relying on        City of New York, 717 F.3d 72, 83–84 (2d Cir. 2013)
discriminatory and retaliatory acts that occurred prior to     (discussing application of McDonnell Douglas framework
May 9, 2015 are time-barred.                                   to race discrimination claim). Under the framework “a
                                                               plaintiff must first establish a prima facie case of
The only alleged unlawful conduct that falls within this       discrimination by showing that: ‘(1) she is a member of a
period are the command disciplines that Plaintiff received     protected class; (2) she is qualified for her position; (3)
on May 18, 2015. (Am. Compl. ¶ 20.)                            she suffered an adverse employment action; and (4) the
                                                               circumstances give rise to an inference of discrimination.’
                                                               ” Vega, 801 F.3d at 83 (quoting Weinstock v. Columbia
                                                               Univ., 224 F.3d 33, 42 (2d Cir. 2000) ). If the plaintiff
                                                               meets this “minimal” burden, Holcomb v. Iona Coll., 521
                                                               F.3d 130, 139 (2d Cir. 2008), a “temporary presumption”
                                                               of discrimination arises, and the burden shifts to the
          B. September 9, 2016 EEOC charge
                                                               defendant-employer       to   articulate   a     legitimate,
Similarly, Plaintiff’s claims arising under the September      nondiscriminatory reason for the challenged conduct,
9, 2016 charge must be based on unlawful conduct               Vega, 801 F.3d at 84 (quoting Littlejohn, 795 F.3d at 307,
occurring within 300 days of the filing of the charge,         311). If the defendant-employer articulates such a reason,
making November 14, 2015 the earliest date Plaintiff can       the burden shifts back to the plaintiff to show that the
allege conduct violating Title VII. None of the alleged        defendant-employer’s reason was pretext for the
conduct falls within this 300-day period.                      discrimination. Id. at 83.

However, because Plaintiff does not provide dates for          At the pleading stage, however, a plaintiff need not prove
each allegation in the Amended Complaint, the Court            discrimination or even allege facts establishing every
liberally construes the Amended Complaint and considers        element of the McDonnell Douglas prima facie case.
the merits of all of the alleged discriminatory acts. See      Littlejohn, 795 F.3d at 311; see Doe v. Columbia Univ.,
Deravin, 335 F.3d at 200 (“[T]he pleading requirements         831 F.3d 46, 55 (2d Cir. 2016) (discussing McDonnell
in discrimination cases are very lenient, even de minimis.”    Douglas burden at the pleading stage in the context of
(internal citations and quotation marks omitted) ).            Title VII cases); Williams v. N.Y.C. Hous. Auth., 458 F.3d
Therefore, the Court will address the merits of Plaintiff’s    67, 71 (2d Cir. 2006) (“[T]he requirements for
Title VII claims.                                              establishing a prima facie case under McDonnell Douglas
                                                               [do not] apply to the pleading standard that plaintiffs must
                                                               satisfy in order to survive a motion to dismiss.” (second
                                                               alteration in original) (quoting Swierkiewicz v. Sorema,
                                                               534 U.S. 506, 511 (2002) ) ). Instead, a plaintiff need only
                                                               plead facts sufficient to give “plausible support” to the
                                                               plaintiff’s “minimal” initial burden, which is governed by
           iii. Title VII discrimination claim                 the statute under which she brings her claims. Vega, 801
                                                               F.3d at 84 (quoting Littlejohn, 795 F.3d at 307, 312); see
*9 Plaintiff alleges that the NYPD discriminated against       also Javed v. Medgar Evers Coll. of City Univ. of New
her on the basis of her race in violation of Title VII. (Am.   York, 724 F. App’x 73, 74 (2d Cir. 2018) (citation
Compl. ¶ 10.)                                                  omitted). The allegations must “put forward ‘at least
                                                               minimal support for the proposition’ ” that the adverse
Defendant argues that Plaintiff fails to establish a prima     employment action was “motivated by [the employer’s]
facie case of discrimination because the adverse               discriminatory intent.” Javed, 724 F. App’x at 74 (quoting
employment actions “were not materially adverse changes        Vega, 801 F.3d at 85); see also Vega, 801 F.3d at 87 (“[A]
to the terms and conditions of her employment, and the         plaintiff must plausibly allege that (1) the employer took
actions did not occur under circumstances giving rise to       adverse action against him, and (2) his race, color,
an inference of discrimination.” (Def. Mem. 13.)               religion, sex, or national origin was a motivating factor in

                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                    10
           Case 5:18-cv-00870-BKS-ATB Document 19 Filed 02/14/19 Page 18 of 37


Arroyo-Horne v. City of New York, Slip Copy (2018)



the employment decision.”).                                       Galabya v. N.Y.C. Bd. of Educ., 202 F.3d 636, 640 (2d
                                                                  Cir. 2000) ); see, e.g., Robinson v. Dibble, 613 F. App’x
*10 Plaintiff identifies her race as “Afroamerican,” (Am.         9, 12 (2d Cir. 2015) (noting that the plaintiff’s termination
Compl. ¶ 13), and Defendant does not dispute that she is a        constituted an “adverse employment action”); Levitant v.
member of a protected group, (see Def. Mem. 13).                  City of N.Y. Human Res. Admin., 558 F. App’x 26, 29 (2d
Plaintiff further states that she is qualified for her position   Cir. 2014) (“It is well-established that a failure to promote
as her “evaluations are ‘Above Standards’ or ‘Meets               is an adverse employment action.” (citing Tregelia v.
Standards.’ ”19 (Pl. Opp’n 2.) Defendant does not contest         Town of Manlius, 313 F.3d 713, 720 (2d Cir. 2002) ) );
Plaintiff’s qualifications.                                       Sanders v. N.Y.C. Human Res. Admin., 361 F.3d 749, 755
19      Plaintiff also states, presumably referring to the        (2d Cir. 2004) (holding that an adverse employment
        disciplinary actions she received, that “the negative     action includes “termination of employment, a demotion
        evaluations could be the reason she has been denied       evidenced by a decrease in wage or salary, a less
        other positions in the 69th precinct as well as her       distinguished title, a material loss of benefits,
        tardiness record.” (Am. Compl. ¶ 42.)                     significantly diminished material responsibilities, or other
                                                                  indices unique to a particular situation.” (citations and
                                                                  internal quotation marks omitted) ). However, conduct
                                                                  that is a “mere inconvenience” does not rise to the level of
                                                                  an adverse employment action. Sanders, 361 F.3d at 755.



             1. Adverse employment actions

Plaintiff alleges that Defendant: (1) altered her work
schedule and unfairly assigned her work, (Am. Compl. ¶¶              A. Schedule change and unfair work assignments
16–19); (2) denied her transfer requests and requests for
overtime, (id. ¶¶ 13, 23–24); (3) issued command                  Plaintiff alleges that the change in her work hours and the
disciplines to Plaintiff, (id. ¶ 20); and (4) interfered with     fact that she often had to complete her co-worker’s work
Plaintiff’s use of an office desk fan, (id. ¶ 50) and             are both adverse employment actions. Defendant argues
removed her chair from her workstation, (id. ¶ 26).               that schedule changes generally are not adverse
                                                                  employment actions and that the unfair work assignments
As detailed below, Defendant argues that Plaintiff’s              were a mere inconvenience. (Def. Mem. 15.)
alleged adverse employment actions are unsupported and
not materially adverse changes to the terms and                   *11 A change in schedule, without more, is not an adverse
conditions of her employment. (Def. Mem. 13–14.)                  employment action for purposes of a discrimination
                                                                  claim. See Seale v. Madison Cty., 929 F. Supp. 2d 51, 75
An “adverse employment action” means “a materially                (N.D.N.Y. 2013) (collecting cases); Smalls v. Allstate Ins.
adverse change in the terms and conditions of                     Co., 396 F. Supp. 2d 364, 371 (S.D.N.Y. 2005)
employment.” See Davis v. N.Y.C. Dep’t of Educ., 804              (“[R]eceiving unfavorable schedules or work assignments
F.3d 231, 235 (2d Cir. 2015) (quoting Sanders v. N.Y.C.           do[es] not rise to the level of adverse employment actions
Human Res. Admin., 361 F.3d 749, 755 (2d Cir. 2004) ).            because they do not have a material impact on the terms
There is “no bright-line rule to determine whether a              and conditions of [the] [p]laintiff’s employment.”
challenged employment action is sufficiently significant          (citation omitted) ); see also Mills v. S. Connecticut State
to serve as the basis for a claim of discrimination.” Id.         Univ., 519 F. App’x 73, 76 (2d Cir. 2013) (noting that
(citing Richardson v. N.Y. State Dep’t of Corr. Serv., 180        “schedule changes ... were not materially adverse
F.3d 426, 437, 446 (2d Cir. 1999), abrogated on other             employment actions supporting Title VII retaliation
grounds by Burlington N. & Santa Fe Ry. Co. v. White,             claim”) (citing Tepperwien v. Entergy Nuclear
548 U.S. 53 (2006) ). In the context of Title VII                 Operations, Inc., 663 F.3d 556, 568 (2d Cir. 2011) ).
discrimination claims, “[e]xamples of materially adverse
changes include ‘termination of employment, a demotion            Likewise, a claim of unfair work assignments does not
evidenced by a decrease in wage or salary, a less                 rise to the level of an adverse employment action unless
distinguished title, a material loss of benefits,                 there is a showing that the assignments resulted in a
significantly diminished material responsibilities, or other      “material detriment to the employee’s working
indices ... unique to a particular situation.’ ” Terry v.         conditions” and not just a “mere inconvenience.” Ward v.
Ashcroft, 336 F.3d 128, 138 (2d Cir. 2003) (quoting               Shaddock, No. 14-CV-7660, 2016 WL 4371752, at *5

                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                        11
           Case 5:18-cv-00870-BKS-ATB Document 19 Filed 02/14/19 Page 19 of 37


Arroyo-Horne v. City of New York, Slip Copy (2018)



(S.D.N.Y. Aug. 11, 2016) (citing Feingold v. New York,          neighborhood in the dark, early morning hours. (Am.
366 F.3d 138, 152–53 (2d Cir. 2004); and then citing            Compl. ¶ 17.) As alleged, Plaintiff’s claim regarding her
Henry v. N.Y.C. Health & Hosp. Corp., 18 F. Supp. 3d            change of schedule is not an adverse employment action
396, 406 (S.D.N.Y. 2014) ); see also Hubbard v. Port            because Plaintiff has not alleged that the schedule change
Auth. of N.Y. and N.J., No. 5-CV-4396, 2008 WL 464694,          had any impact on the conditions of her employment. See
at *11 (S.D.N.Y. Feb. 20, 2008) (“Plaintiffs’ allegations       Smalls, 396 F. Supp. 2d at 371. Instead, Plaintiff alleges
of excessive or unfair work assignments, without more,          that the schedule change inconvenienced her and made it
do not amount to adverse employment actions because             more difficult to commute to work and care for her ailing
they are not materially adverse changes in the terms or         mother. See Feingold, 366 F.3d at 152 (noting that an
conditions of their employment.” (citations and internal        adverse employment action is “more disruptive than a
quotations marks omitted) ). “[A]ssignments that are part       mere inconvenience”). Similarly, Plaintiff’s completion of
of an employee’s normal responsibilities are not ‘adverse       PAA Morgan’s work is not an adverse employment action
employment actions’ where ... the rate of pay and benefits      because Plaintiff does not allege that Defendant assigned
remains the same.” Rodriguez v. Coca Cola Refreshments          her the additional work or that the additional work
USA, Inc., No. 12-CV-234, 2013 WL 5230037, at *3                significantly changed her responsibilities.
(E.D.N.Y. Sept. 16, 2013) (collecting cases); see also
Potash v. Florida Union Free Sch. Dist., 972 F. Supp. 2d
557, 584 (S.D.N.Y. 2013) (“Changes in assignments or
responsibilities that do not ‘radically change’ the nature of
work are not typically adverse employment actions.”
(alteration omitted) (citing Galabya, 202 F.3d at 640) ).
                                                                   B. Denial of transfers and overtime assignments
A “[d]isproportionately heavy workload could perhaps be
                                                                Plaintiff alleges that from October 1, 2009 to March 8,
an adverse action, if the additional work significantly
                                                                2017, on unspecified dates, she made several requests for
changed the employee’s responsibilities so as to diminish
                                                                a transfer of assignment, including consideration for
that worker’s role or status....” Lopez v. Flight Servs. &
                                                                available positions for which she was qualified in the
Sys., Inc., 881 F. Supp. 2d 431, 441 (W.D.N.Y. 2012)
                                                                Domestic Violence Unit, the Administrative Lieutenants
(quoting Chacko v. Connecticut, No. 07-CV-1120, 2010
                                                                Office, and the Payroll Department. (Am. Compl. ¶¶ 13,
WL 1330861, at *7 (D. Conn. Mar. 30, 2010) ); see also
                                                                42.) Plaintiff alleges that the positions in the Domestic
Feingold, 366 F.3d at 152–53 (finding that being
                                                                Violence Unit and Administrative Lieutenants Office
subjected to “an excessive workload” could be an adverse
                                                                “offered objectively preferred benefits such as flex time,”
employment action); Edwards, 957 F. Supp. 2d at 211
                                                                which would have allowed her more flexibility to enable
(“[T]he ‘assignment of a disproportionately heavy
                                                                her to take care of her mother. (Id.) Plaintiff further
workload’ can constitute an adverse employment action.”
                                                                alleges that the position in the Payroll Department offered
(quoting Grana v. Potter, No. 06-CV-1173, 2009 WL
                                                                an increase in salary. (Pl. Opp’n 2.)
425913, at *12 (E.D.N.Y. Feb. 19, 2009) ) ); see, e.g.,
Pothen v. Stony Brook Univ., 211 F. Supp. 3d 486,
                                                                Defendant argues that the denied transfers were not
494–95 (E.D.N.Y. 2016) (finding that the plaintiff pled an
                                                                adverse employment actions because Plaintiff has not
adverse employment action by alleging that he “was at
                                                                established the positions were objectively preferable to
times not provided with a utility assistant, requiring him
                                                                Plaintiff’s   position. (Def. Mem. 14.) While
to do the work of engineer and assistant at the same time,
                                                                acknowledging that denial of overtime assignments can
and was asked to clean paint [sic]” even though the same
                                                                be adverse employment actions, Defendant maintains that
was not expected of other engineers (internal quotations
                                                                Plaintiff has not alleged sufficient facts to show that her
and citations omitted) ); Johnson v. Long Island Univ., 58
                                                                overtime requests were denied, any actual loss of income,
F. Supp. 3d 211, 223–24 (E.D.N.Y. 2014) (finding the
                                                                or that other employees were allowed to work overtime.
plaintiff sufficiently pled the adverse employment action
                                                                (Id. at 15.)
on account of his race and gender where he was assigned
seven weeks of “duty” while other similarly situated
                                                                “It is well-established that a failure to promote is an
employees were only given two weeks).
                                                                adverse employment action.” Levitant, 558 F. App’x at 29
                                                                (citing Tregelia, 313 F.3d at 720). However, denial of a
*12 The change in Plaintiff’s work schedule is not an
                                                                transfer or a position is not synonymous with failure to
adverse employment action. Plaintiff claims that because
                                                                promote. See Moore v. Metro. Transp. Auth., 999 F. Supp.
of the schedule change, she had to arrange for her mother
                                                                2d 482, 497 (S.D.N.Y. 2013) (holding that a transfer
to be cared for and had to venture into her “high-crime”
                                                                denial is adverse when “the sought for position is

                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                    12
           Case 5:18-cv-00870-BKS-ATB Document 19 Filed 02/14/19 Page 20 of 37


Arroyo-Horne v. City of New York, Slip Copy (2018)



materially more advantageous than the employee’s                 No. 12-CV-0093, 2015 WL 4886455, at *8 (D. Conn.
current position, whether because of prestige, modernity,        Aug. 17, 2015) (“[plaintiff] also suggests that the ...
training opportunity, job security, or some other objective      position is a “preferred working schedule for officers,”
indicator of desirability.” (quoting Beyer v. Cty. of            but an unfavorable schedule is not an adverse
Nassau, 524 F.3d 160, 165 (2d Cir. 2008) ) ); Preston v.         employment action”) (citing Albuja v. Nat’l Broad. Co.
Bristol Hosp., 645 F. App’x 17, 19 (2d Cir. 2016)                Universal, 851 F. Supp. 2d 599, 608 (S.D.N.Y. 2012) );
(denying Title VII employment discrimination claim               Monroe v. City of Danbury, No. 09-CV-02132, 2014 WL
based on denial of position on a certain team when the           3943632, at *6 (D. Conn. Aug. 11, 2014) (“The Court is
change was “not a promotion or new position” and “the            not persuaded that the ability to work flexible hours, in
role did not warrant any additional compensation”).              and of itself, is materially significant for purposes of
                                                                 establishing an adverse employment action.”). In contrast,
A deprivation of the opportunity to earn overtime may be         the denial of the transfer position in the Payroll
considered a materially adverse employment action under          Department could be considered an adverse employment
certain circumstances. See Demoret v. Zegarelli, 451 F.3d        action because it “warrant[ed] ... additional
140, 151 (2d Cir. 2006) (holding that the denial of              compensation,” see Preston, 645 F. App’x at 19.
overtime was an adverse employment action where                  Accordingly, Plaintiff has alleged an adverse employment
plaintiff was paid less than subordinate male employees          action with respect to the denial of her requested transfer
that she supervised and “was not allowed to earn overtime        to the Payroll Department.
pay or comp time and ... she was the only employee
required to submit written requests to work overtime”);          Plaintiff also alleges that she was denied overtime
Mazyck v. Metro. Transp. Auth., 893 F. Supp. 2d 574, 589         opportunities, was denied overtime compensation even
(S.D.N.Y. 2012) (finding that plaintiff who was denied           when she worked beyond her scheduled hours, and was
requested overtime had shown adverse employment                  told that she could not perform overtime in her
action where plaintiff earned less income than coworkers         “immediate assigned work office” but saw co-workers
with less seniority based on overtime opportunities); Little     working overtime in their “immediate assigned office(s).”
v. Nat’l Broad. Co., Inc., 210 F. Supp. 2d 330, 379              (Id. ¶¶ 23–24.) Plaintiff does not allege that she incurred
(S.D.N.Y. 2002) (evidence that plaintiff “incurred an            an actual loss in income or provide any additional
actual loss in income because of lost overtime and that he       information concerning her entitlement to overtime
was forced to work undesirable shifts with an erratic            opportunities and compensation. See Henry, 18 F. Supp.
schedule ... if true, could prove that [plaintiff] was subject   3d at 406 (finding plaintiff’s “conclusory allegation that
to an adverse employment action”).                               she was denied overtime, without more, is insufficient to
                                                                 substantiate an adverse employment action”); Little, 210
*13 The denied transfers to the Domestic Violence Unit           F. Supp. 2d at 379 (recognizing denial of overtime as an
and Administrative Lieutenants Office were not adverse           adverse action where plaintiff produced evidence that “he
employment actions. Plaintiff alleges that these positions       incurred an actual loss in income because of lost
were more desirable because they offered more flexible           overtime”). Nevertheless, the Court assumes for the
hours that would allow her to better care for her mother.        purposes of this Memorandum and Order that Plaintiff has
(Am. Compl. ¶¶ 13, 42.) However, Plaintiff fails to allege       stated an adverse employment action regarding the denial
that the positions would have been “a promotion” or              of overtime opportunities and compensation.
provide any objective indicator of desirability rendering
those positions materially more advantageous. Preston,
645 F. App’x at 19. Rather, Plaintiff alleges only a
subjective preference for these positions because they
would better accommodate her schedule. See Beyer, 524
F.3d at 164 (“A denial of a transfer may also constitute an
adverse employment action, but we require a plaintiff to                   C. Issuance of command disciplines
proffer objective indicia of material disadvantage;
                                                                 At an unspecified time during Plaintiff’s employment at
‘subjective, personal disappointment[ ]’ is not enough.”
                                                                 the 69th Precinct, SPAA Jason issued command
(quoting Galabya, 202 F.3d at 640) ); see also
                                                                 disciplines to Plaintiff and recommended a loss of
Antonmarchi v. Consol. Edison Co. of New York, No.
                                                                 vacation days for “allegedly failing to type a complaint.”
03-CV-7735, 2008 WL 4444609, at *14 (S.D.N.Y. Sept.
                                                                 (Am. Compl. ¶ 50.) In addition, on May 18, 2015,
29, 2008), (finding denial of transfer to position with
                                                                 Plaintiff received four command disciplines from
better hours was not adverse employment action) aff’d,
                                                                 Grandstaff. (Id. ¶ 20.) Plaintiff alleges the reprimands
514 F. App’x 33 (2d Cir. 2013); Daniels v. Connecticut,
                                                                 were motivated by her race and retaliation and were

                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                     13
           Case 5:18-cv-00870-BKS-ATB Document 19 Filed 02/14/19 Page 21 of 37


Arroyo-Horne v. City of New York, Slip Copy (2018)



unfounded. (Id.) Plaintiff states that “Command               Plaintiff alleges that the NYPD discriminated against her
Disciplines can affect other job opportunities with the       by allowing the confiscation of her desk fan, (Am. Compl.
City of New York.” (Pl. Opp’n 3.) Defendant argues that       ¶¶ 48–50), and by removing her chair from her
Plaintiff’s poor evaluations, standing alone, are not         workstation and giving it to PAA Margaret, (id. ¶ 26).
adverse employment actions because Plaintiff does not
allege any adverse effects of the disciplines. (Def. Mem.     Conduct that is a “mere inconvenience” does not rise to
14–15.)                                                       the level of a materially adverse employment action.
                                                              Sanders, 361 F.3d at 755; see also Vale v. Great Neck
Disciplinary actions, including negative written              Water Pollution Control Dist., 80 F. Supp. 3d 426, 435
evaluations or reprimands, are adverse employment             (E.D.N.Y. 2015) (“[T]he allegations regarding the [denial
actions if they affect an employee’s terms and conditions     of] “post-its” and the office shift, even if true, do not rise
of employment, such as promotion, wages, or termination.      above a level of “mere inconvenience” for purposes of an
Weeks v. New York State (Div. of Parole), 273 F.3d 76, 86     ADA claim”); Smalls, 396 F. Supp. 2d at 371 (“[B]eing
(2d Cir. 2001) (finding “notice of discipline” and            yelled at [and] receiving unfair criticism ... do not rise to
“counseling memo” insufficient to constitute adverse          the level of adverse employment actions because they do
action when the plaintiff did “not describe its effect or     not have a material impact on the terms and conditions of
ramifications, how or why the effect would be serious,        [the] [p]laintiff’s employment”).
[or] whether it went to any file”), abrogated on other
grounds by Nat’l R.R. Passenger Corp. v. Morgan, 536          Plaintiff fails to allege facts showing that these office
U.S. 101 (2002); Henry, 18 F. Supp. 3d at 407 (“[T]he         disputes resulted in a materially adverse employment
threat of disciplinary action, without more, does not         action, as neither incident rises above a “mere
constitute an adverse employment action.” (first citing       inconvenience.” See Sanders, 361 F.3d at 755.
Honey v. Cty. of Rockland, 200 F. Supp. 2d 311, 320
(S.D.N.Y. 2002); and then citing Bowles v. N.Y.C. Transit
Auth., No. 00-CV-4213, 2006 WL 1418602, at *10
(S.D.N.Y. May 23, 2006), aff’d, 285 F. App’x 812 (2d
Cir. 2008) ) ); Eldridge v. Rochester City Sch. Dist., 968
F. Supp. 2d 546, 557 (W.D.N.Y. 2013) (finding that
“reprimands, threats of disciplinary action, and excessive                  2. Inference of discrimination
scrutiny do not constitute adverse employment actions in
                                                              With respect to Plaintiff’s alleged adverse employment
the absence of other negative results such as a decrease in
                                                              action related to the denial of transfer, Defendant argues
pay or being placed on probation”).
                                                              that “Plaintiff fails to sufficiently establish an inference of
                                                              discrimination” because Plaintiff admits that her record of
*14 Plaintiff fails to state whether the command
                                                              negative evaluations and tardiness may have factored into
disciplines had any material effect on the terms and
                                                              her lack of transfers. (Def. Mem. 4.) Defendant does not
conditions of her employment and therefore fails to show
                                                              address whether Plaintiff has demonstrated an inference
that the disciplines rise to the level of an adverse
                                                              of discrimination with respect to the alleged adverse
employment action. See Herling v. N.Y.C. Dep’t of Educ.,
                                                              employment related to the denial of Plaintiff’s overtime
No. 13-CV-5287, 2014 WL 1621966, at *7 (E.D.N.Y.
                                                              opportunities and compensation.
Apr. 23, 2014) (dismissing a discrimination claim based
on allegations that “write ups” and other “disciplinary
                                                              Plaintiff claims that her evaluations were “above
actions [were] taken against him” because the plaintiff
                                                              standards” or “meets standards” and she was denied
failed to allege that they were “accompanied by any
                                                              positions “given to a[ ] coworker outside Plaintiff[’]s
negative consequences to the conditions of [the
                                                              protected class although Plaintiff was more qualified.”
plaintiff’s] employment”). While Plaintiff alleges
                                                              (Pl. Opp’n 2.)
generally that such disciplinary actions can affect job
opportunities, Plaintiff has not alleged that they have
                                                              To survive a motion to dismiss an employment
specifically affected her job opportunities.
                                                              discrimination claim, a plaintiff must allege “facts that
                                                              directly show discrimination or facts that indirectly show
                                                              discrimination by giving rise to a plausible inference of
                                                              discrimination.” Vega, 801 F.3d at 87; see Kpaka v. City
                                                              Univ. of N.Y., 708 F. App’x 703, 704 (2d Cir. 2017).
                                                              Whether facts give rise to a plausible inference of
    D. Other discriminating and harassing conduct             discrimination “is a ‘flexible [standard] that can be

               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                      14
           Case 5:18-cv-00870-BKS-ATB Document 19 Filed 02/14/19 Page 22 of 37


Arroyo-Horne v. City of New York, Slip Copy (2018)



satisfied differently in differing factual scenarios.’ ”        Plaintiff also fails to allege any facts from which the
Howard v. MTA Metro-N. Commuter R.R., 866 F. Supp.              Court can infer that discrimination played any role in the
2d 196, 204 (S.D.N.Y. 2011) (quoting Chertkova v. Conn.         denial of overtime opportunities. Plaintiff does not
Gen. Life Ins. Co., 92 F.3d 81, 91 (2d Cir. 1996) ). “The       provide the race of other employees who were afforded
facts required ... to be alleged in the complaint need not      overtime opportunities or explain the circumstances under
give plausible support to the ultimate question of whether      which her requests were denied. (Id. ¶¶ 23–24.)
the adverse employment action was attributable to
discrimination,” but rather “need only give plausible           Accordingly, the Court grants Defendant’s motion and
support to a minimal inference of discriminatory motive.”       dismisses Plaintiff’s Title VII discrimination claim.
Id.; see also Vega, 801 F.3d at 87 (“[A] plaintiff must
allege that the employer took adverse action against [him]
at least in part for a discriminatory reason, and [he] may
do so by alleging facts that directly show discrimination
or facts that indirectly show discrimination by giving rise
to a plausible inference of discrimination.”) “Courts
making the plausibility determination should do so                            iv. Title VII retaliation claim
mindful of the elusive nature of intentional discrimination
                                                                Plaintiff alleges that Defendant retaliated against her
and the concomitant frequency by which plaintiffs must
                                                                “because of her prior complaints made both formally and
rely on bits and pieces of information to support an
                                                                informally,” internally, and with the NYSDHR and the
inference of discrimination, i.e., a mosaic of intentional
                                                                EEOC. (Id. ¶ 15.) These include Plaintiff’s complaints
discrimination.” Opoku v. Brega, No. 15-CV-2213, 2016
                                                                against PAA Morgan in November of 2014, (Am. Compl.
WL 5720807, at *5 (S.D.N.Y. Sept. 30, 2016) (quoting
                                                                ¶ 17), and Plaintiff’s complaint to the “proper
Gallagher v. Delaney, 139 F.3d 338, 342 (2d Cir. 1998) )
                                                                supervisors” in November of 2015 about being subjected
(some citations and internal quotation marks omitted).
                                                                to “verbal abuse by a coworker who provoked a verbal
                                                                argument with Plaintiff because of her race,” (Pl. Opp’n
*15 “An inference of discrimination can arise from
                                                                3). In addition, Plaintiff filed five charges, three with the
circumstances including, but not limited to, ‘the
                                                                EEOC and two with the NYSDHR: (1) April 23, 2003
employer’s criticism of the plaintiff’s performance in
                                                                NYSDHR charge, (Am. Compl. ¶ 12); (2) November 1,
ethnically degrading terms; or its invidious comments
                                                                2014 EEOC charge, (id. ¶ 14); (3) March 4, 2016 EEOC
about others in the employee’s protected group; or the
                                                                charge, (Pl. Opp’n 1–2); (4) July 7, 2016 NYSDHR
more favorable treatment of employees not in the
                                                                charge, (Am. Compl. ¶ 10); and (5) September 9, 2016
protected group; or the sequence of events leading to the
                                                                EEOC charge, (Pl. Opp’n 1–2). Plaintiff also alleges that
plaintiff’s discharge.’ ” Littlejohn, 795 F.3d at 312
                                                                she made informal complaints to her supervisors
(quoting Leibowitz v. Cornell Univ., 584 F.3d 487, 502
                                                                regarding racial discrimination and retaliation although
(2d Cir. 2009) ); see also Carris v. First Student, Inc., 682
                                                                she does not specify the dates of these complaints. (Am.
F. App’x 30, 32 (2d Cir. 2017) (finding a plausible
                                                                Compl. ¶ 15.)
inference where an African-American bus driver was
terminated for conduct similar to that of three white bus
                                                                Defendant argues that Plaintiff fails to adequately allege
drivers, who were placed on leave).
                                                                adverse employment actions and also fails to plead a
                                                                causal connection between her protected activities and
Plaintiff fails to allege facts to support her claim that
                                                                any adverse employment action. (Def. Mem. 16–17.)
either alleged adverse employment action was
discriminatory based on her race. Plaintiff does not allege
                                                                Title VII bars retaliation by an employer against an
any facts from which the Court can infer that
                                                                employee because the employee “has opposed any
discrimination played a role in the denial of transfer to the
                                                                practice made an unlawful employment practice” under
Payroll Department. Plaintiff does not identify the
                                                                Title VII. 42 U.S.C. § 2000e-(3)(a). Retaliation claims are
individual appointed to this position or their race. Nor
                                                                analyzed under the McDonnell Douglas burden-shifting
does Plaintiff provide the circumstances under which she
                                                                framework. See Littlejohn, 795 F.3d at 315. To establish a
was denied this transfer. (See Pl. Opp’n 2.) Instead,
                                                                prima facie case of retaliation, a plaintiff must show: “(1)
Plaintiff concedes that “the negative evaluations could be
                                                                participation in a protected activity; (2) that the defendant
the reason she has been denied other positions in the 69th
                                                                knew of the protected activity; (3) an adverse employment
precinct as well as her tardiness record.” (Am. Compl. ¶
                                                                action; and (4) a causal connection between the protected
42.)
                                                                activity and the adverse employment action.” Id. at 316
                                                                (quoting Hicks v. Baines, 593 F.3d 159, 164 (2d Cir.

                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                      15
           Case 5:18-cv-00870-BKS-ATB Document 19 Filed 02/14/19 Page 23 of 37


Arroyo-Horne v. City of New York, Slip Copy (2018)



2010) ).                                                        opposition was directed at conduct prohibited by Title
                                                                VII.”); Ellis v. Century 21 Dep’t Stores, 975 F. Supp. 2d
*16 As with other claims analyzed under the McDonnell           244, 280 (E.D.N.Y. 2013) (“When making the complaint,
Douglas framework, at the pleadings stage the allegations       [p]laintiff must do so in sufficiently specific terms so that
need only give “plausible support to the reduced prima          the employer is put on notice that the plaintiff believes he
facie requirements....” Id. “Thus, for a retaliation claim to   or she is being discriminated against on the basis of [the
survive a motion for judgment on the pleadings or a             protected status].” (citation and internal quotation marks
motion to dismiss, the plaintiff must plausibly allege that:    omitted) ).
(1) [the] defendants discriminated — or took an adverse
employment action — against him, (2) ‘because’ he has           Plaintiff’s five charges with the NYSDHR and the EEOC
opposed any unlawful employment practice.” Vega, 801            and internal complaints regarding discrimination and
F.3d at 90.                                                     retaliation are protected activity. However, Plaintiff’s
                                                                complaints about Morgan are not protected activity as
                                                                they are unrelated to discrimination or any other
                                                                employment practice that is unlawful under the statute.
                                                                See Summa, 708 F.3d at 126. While Plaintiff may believe
                                                                that racial discrimination was the basis for this complaint,
                                                                the Court has no allegations before it from which it can
                   1. Protected activity                        conclude this belief was communicated to Defendant, i.e.,
                                                                that Plaintiff complained that Morgan’s conduct was
Plaintiff alleges that she registered a number of formal
                                                                because of discrimination. See Aspilaire v. Wyeth
and informal complaints both internally, and with the
                                                                Pharms., Inc., 612 F. Supp. 2d 289, 308–09 (S.D.N.Y.
NYSDHR and the EEOC. (Am. Compl. ¶ 15.) Defendant
                                                                2009) (“While plaintiff may have believed that she was
does not dispute that these complaints are protected
                                                                the victim of discrimination, an undisclosed belief of such
activities within the meaning of Title VII.
                                                                treatment will not convert an ordinary employment
                                                                complaint into a protected activity.” (citation omitted) ).
Filing either a formal or informal complaint challenging
discrimination is a protected activity for purposes of
retaliation claims under Title VII. See Jagmohan v. Long
Island R. Co., 622 F. App’x 61, 63 (2d Cir. 2015); Summa
v. Hofstra Univ., 708 F.3d 115, 126 (2d Cir. 2013). “A
complaint of discrimination constitutes ‘protected
activity’ only if (1) the plaintiff holds a good-faith belief                   2. Defendant’s knowledge
that he suffered discrimination because of a protected
characteristic and (2) that belief is reasonable.”              *17 A plaintiff need only demonstrate that her employer
Jagmohan, 622 F. App’x at 64–65 (citing                         has general corporate knowledge that a plaintiff engaged
Galdieri–Ambrosini v. Nat’l Realty & Dev. Corp., 136            in a protected activity. See Summa, 708 F.3d at 125–26
F.3d 276, 292 (2d Cir. 1998) ); Summa, 708 F.3d at 126          (holding that “[n]othing more is necessary than general
(holding that Title VII “protects employees [who] ...           corporate knowledge that the plaintiff has engaged in a
make[ ] informal protests of discrimination, including          protected activity” (citation and internal quotation marks
making complaints to management, so long as the                 omitted) ); Papelino v. Albany Coll. of Pharmacy of
employee has a good faith, reasonable belief that the           Union Univ., 633 F.3d 81, 92 (2d Cir. 2011) (“Even if the
underlying challenged actions of the employer violated          agents who carried out the adverse action did not know
the law” (alterations in original) (quoting Gregory v.          about the plaintiff’s protected activity, the ‘knowledge’
Daly, 243 F.3d 687, 700 (2d Cir. 2001) ) ). However,            requirement is met if the legal entity was on notice.
complaints cannot be so vague or “generalized that the          ‘Neither this nor any other circuit has ever held that, to
employer could not “reasonably have understood [ ] that         satisfy the knowledge requirement, anything more is
the plaintiff’s complaint was directed at conduct               necessary than general corporate knowledge that the
prohibited by Title VII.” ” Rojas v. Roman Catholic             plaintiff has engaged in a protected activity.’ ” (citations
Diocese of Rochester, 660 F.3d 98, 108 (2d Cir. 2011)           omitted) ). In addition, a supervisor’s knowledge of
(alteration     and     citation    omitted);    see    also    protected activity may be enough to impute general
Galdieri-Ambrosini, 136 F.3d at 292 (“[I]mplicit in the         corporate knowledge of the activity to the entity. See
requirement that the employer have been aware of the            Zann Kwan v. Andalex Grp., LLC, 737 F.3d 834, 844 (2d
protected activity is the requirement that it understood, or    Cir. 2013) (holding that a discrimination complaint to an
could reasonably have understood, that the plaintiff’s          officer of the defendant-corporation imputed “general

                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                      16
           Case 5:18-cv-00870-BKS-ATB Document 19 Filed 02/14/19 Page 24 of 37


Arroyo-Horne v. City of New York, Slip Copy (2018)



corporate knowledge of the plaintiff’s protected activity”     claims. See Hicks, 593 F.3d at 165 (citing Burlington, 548
to the corporation).                                           U.S. at 67).

Plaintiff does not assert that Defendant had any               In evaluating whether an action is materially adverse, “
knowledge of Plaintiff’s various alleged protected             ‘[c]ontext matters,’ as some actions may take on more or
activities. Although it is likely that Defendant was           less significance depending on the context.” Tepperwien,
notified of Plaintiff’s EEOC and NYSDHR charges                663 F.3d at 568 (citation omitted); see also Hicks, 593
against it, Plaintiff bears the burden of pleading this        F.3d at 165 (noting that even minor acts that would be
notification. See Littlejohn, 795 F.3d at 316. Plaintiff may   immaterial in some situations may be material in others).
have sufficiently alleged that Defendant had knowledge         Title VII does “not set forth a general civility code for the
of her November of 2015 complaint, which she claims to         American workplace.” Hicks, 593 F.3d at 165 (quoting
have reported to “the proper supervisors.” See Zann            Burlington, 548 U.S. at 57) (internal quotation marks
Kwan, 737 F.3d at 844. However, as discussed below, this       omitted); see also Forest v. N.Y. State Office of Mental
internal complaint is not causally related to any adverse      Health, 672 F. App’x 42, 44 (2d Cir. 2016) (“ ‘[P]etty
employment action.                                             slights or minor annoyances that often take place at work
                                                               and that all employees experience’ — are not materially
                                                               adverse.” (quoting Tepperwien, 663 F.3d at 568) ).
                                                               However, “the alleged acts of retaliation need to be
                                                               considered both separately and in the aggregate, as even
                                                               minor acts of retaliation can be sufficiently substantial in
                                                               gross as to be actionable.” Hicks, 593 F.3d at 165
            3. Adverse employment actions                      (internal quotation marks omitted); see also Vogel v. CA,
                                                               Inc., 662 F. App’x 72, 76 (2d Cir. 2016).
Plaintiff alleges that Defendant retaliated against her by
changing her schedule and removing her chair from her
                                                               *18 The change to Plaintiff’s schedule is not an adverse
office and giving it to another employee. In addition,
                                                               employment action. Although Plaintiff characterizes the
Plaintiff alleges that the four command disciplines
                                                               change to her work schedule as “retaliation” for her
received on May 18, 2015 were motivated by her race and
                                                               complaint against Morgan, Plaintiff also concedes that the
retaliation. Plaintiff maintains the disciplines were
                                                               changes were intended to ensure that Plaintiff and Morgan
unfounded because she: (1) never removed a locker room
                                                               did not perform overlapping work shifts. (Am. Compl. ¶
from her immediate work office, (2) was forced to remain
                                                               42.) Defendant’s attempt to resolve the interpersonal
on Precinct premises after the end of her scheduled tour
                                                               dispute between the two employees was intended to
due to work related reasons, (3) adhered to the 69th
                                                               benefit Plaintiff and improve her working conditions, not
Precinct’s custom of labeling office equipment, and (4)
                                                               serve as a deterrent to her making or supporting a
received verbal approval for her absence on Mother’s
                                                               discrimination charge. Accordingly, the change to
Day. (Id. ¶ 20.) Plaintiff states that “Command
                                                               Plaintiff’s schedule cannot be construed as an adverse
Disciplines can affect other job opportunities with the
                                                               employment action based on Plaintiff’s allegations as to
City of New York.” (Pl. Opp’n 3.)
                                                               the reason for the change. See Mills, 519 F. App’x at 76
                                                               (noting that “schedule changes ... were not materially
Defendant argues that neither the schedule change, which
                                                               adverse employment actions supporting Title VII
“directly related to issues Plaintiff was having with
                                                               retaliation claim” (citing Tepperwien, 663 F.3d at 568) ).
another co-worker,” nor the chair removal, which was
merely a petty slight or minor annoyance, amounted to
                                                               The removal of Plaintiff’s chair from her office is not an
adverse employment actions. (Defs. Mem. 17.)
                                                               adverse employment action as pleaded because Plaintiff
                                                               has not explained what adverse impact this removal had
In contrast to discrimination claims, an adverse
                                                               on her ability to perform her job beyond constituting a
employment action in a retaliation claim is one that a
                                                               “mere inconvenience.” See Sanders, 361 F.3d at 755.
reasonable employee would find materially adverse,
                                                               While Plaintiff states that that she was forced to stand,
meaning it “could well dissuade a reasonable worker from
                                                               Plaintiff has not alleged that since the removal of the
making or supporting a charge of discrimination.” Vega,
                                                               chair, she has been made to stand and perform her job
801 F.3d at 90 (quoting Burlington, 548 U.S. at 57;
                                                               duties.20 (Am. Compl. ¶ 26.)
Fincher v. Depository Tr. & Clearing Corp., 604 F.3d
712, 721 (2d Cir. 2010) ) (same). The scope of actions         20     Regardless, as discussed below, Plaintiff has not
that may be materially adverse is thus broader for                    demonstrated that the removal of her chair is causally
purposes of retaliation claims than for discrimination                related to a protected activity.

                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                     17
           Case 5:18-cv-00870-BKS-ATB Document 19 Filed 02/14/19 Page 25 of 37


Arroyo-Horne v. City of New York, Slip Copy (2018)



                                                              (citation and internal quotation marks omitted) ); Raniola
                                                              v. Bratton, 243 F.3d 610, 625 (2d Cir. 2001) (same).
Taken collectively, the four allegedly unfounded              *19 Temporal proximity between the protected activity
command disciplines that Plaintiff received may be            and the adverse action can support a causal connection.
considered an adverse employment action as a reasonable       Feingold, 366 F.3d at 156–57 (“[T]he requirement that
employee could find the receipt of such disciplines           [the plaintiff] show a causal connection between his
materially adverse and it could deter that employee from      complaints and his termination is satisfied by the temporal
complaining. See Vega, 801 F.3d at 92 (“[A] poor              proximity between the two.” (collecting cases) ); see also
performance evaluation could very well deter a                Vega, 801 F.3d at 90 (“A retaliatory purpose can be
reasonable worker from complaining.”). As Plaintiff           shown indirectly by timing: protected activity followed
explains, these disciplines can affect job opportunities      closely in time by adverse employment action.” (first
with the City of New York. See Pinckney v. New York           citing Cifra v. Gen. Elec. Co., 252 F.3d 205, 217 (2d Cir.
City Police Dep’t, No. 01-CV-2437, 2005 WL 282870, at         2001); and then citing Gorzynski v. JetBlue Airways
*4 (E.D.N.Y. Feb. 3, 2005) (“A materially adverse change      Corp., 596 F.3d 93, 110 (2d Cir. 2010) ); Chung v. City
is one that has an attendant negative result, a deprivation   Univ. of N.Y., 605 F. App’x 20, 23 (2d Cir. 2015)
of a position or an opportunity.” (citation and internal      (“Ordinarily, causation may be inferred from close
quotation marks omitted) ).                                   temporal proximity.”) ).

                                                              As noted above, Plaintiff alleges that Defendant retaliated
                                                              against her “because of her prior complaints made both
                                                              formally and informally,” internally, and with the
                                                              NYSDHR and the EEOC. (Am. Compl. ¶ 15.) Plaintiff
                  4. Causal connection                        specifically alleges that Defendant retaliated against her
                                                              for complaining about being subjected to “verbal abuse by
To sufficiently plead that a defendant-employer took an       a coworker who provoked a verbal argument with
adverse employment action “because” the plaintiff             Plaintiff because of her race,” (Pl. Opp’n 3), and for
opposed an unlawful employment practice, the plaintiff        making complaints against PAA Morgan, (Am. Compl. ¶
“must plausibly allege that the retaliation was a ‘but for’   17).
cause of the employer’s adverse action.” Vega, 801 F.3d
at 90 (citing Univ. of Tex. Sw. Med. Ctr. v. Nassar, 570      Plaintiff provides no direct evidence that any of the
U.S. 338 (2013) ). But-for causation does not require that    alleged protected activities were a “but-for” cause of
retaliation “was the only cause of the employer’s action,     Defendant’s alleged adverse employment actions. See
but only that the adverse action would not have occurred      Vega, 801 F.3d at 90. The Court therefore considers
in the absence of the retaliatory motive.” Id. at 91          whether there is temporal proximity between the alleged
(quoting Zann Kwan, 737 F.3d at 846); Pothen v. Stony         adverse actions — changing her schedule, issuing her
Brook Univ., 211 F. Supp. 3d 486, 497 (E.D.N.Y. 2016).        command disciplines, and removing her chair — and
                                                              Plaintiff’s protected activities. Because the most recent
A causal connection between the protected activity and        adverse employment action Plaintiff alleges took place in
the adverse action can be shown either “(1) indirectly, by    May of 2015, (Am. Compl. ¶ 20), the Court need only
showing that the protected activity was followed closely      consider protected activities which took place prior to that
by discriminatory treatment, or through other                 date. As a result, the November 2015 complaint; the
circumstantial evidence such as disparate treatment of        March 4, 2016 EEOC charge; the September 9, 2016
fellow employees who engaged in similar conduct; or (2)       EEOC charge; and the July 7, 2016 NYSDHR charge are
directly, through evidence of retaliatory actions directed    not relevant to this analysis.
against the plaintiff by the defendant.” Littlejohn, 795
F.3d at 319 (quoting Gordon v. N.Y.C. Bd. of Educ., 232       Even assuming that the removal of Plaintiff’s chair is an
F.3d 111, 117 (2d Cir. 2000) ); see also Terry, 336 F.3d at   adverse employment action, Plaintiff does not state when
152 (“Proof of such a causal connection can be                her chair was removed, (see id. ¶ 26), and therefore
established directly through evidence of retaliatory          cannot show temporal proximity to any protected activity.
animus directed against a plaintiff, or indirectly by
showing that the protected activity was followed closely      Plaintiff alleges that Grandstaff changed her schedule on
by discriminatory treatment ... such as disparate treatment   November 1, 2014 and that “[s]aid actions were
of fellow employees who engaged in similar conduct.”          retaliatory for [her] complaints regarding PAA Monique

               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                    18
           Case 5:18-cv-00870-BKS-ATB Document 19 Filed 02/14/19 Page 26 of 37


Arroyo-Horne v. City of New York, Slip Copy (2018)



Morgan.” (Id. ¶ 17.)21 However, as discussed above,                       month before her July 7, 2016 NYSDHR charge, and
Plaintiff’s complaints with respect to Morgan are not                     one year and three months before her September 9,
protected activity and the change to her schedule was not                 2016 EEOC charge, and therefore could not have been
an adverse employment action. Therefore, any causation                    caused by these protected activities.
between these events cannot support a retaliation claim.
21     The November 1, 2014 schedule change took place
       eleven years after Plaintiff filed the April 23, 2003       *20 However, as discussed above, because Plaintiff has
       NYSDHR charge, (Am. Compl. ¶ 17), one year before           not alleged that Defendant had knowledge of a protected
       her November of 2015 complaint regarding verbal             activity, the Court grants Defendant’s motion to dismiss
       abuse, one year and four months before her March 4,         Plaintiff’s Title VII retaliation claim.
       2016 EEOC charge, one year and eight months before
       the July 7, 2016 NYSDHR charge, and one year and ten
       months before the September 9, 2016 EEOC charge.
       Thus, Plaintiff cannot allege retaliation as a result of
       any of these protected activities.


                                                                             v. Hostile Work Environment claim
The command disciplines Grandstaff issued Plaintiff on
May 18, 2015,22 (id. ¶ 20), lack temporal proximity to             Plaintiff alleges that she was subjected to a “hostile work
Plaintiff’s April 23, 2003 NYSDHR charge.23 However,               environment,” (Am. Compl. ¶ 13), and describes various
they were issued only six months after the November 1,             harassing conduct such as the removal of her chair and
2014 EEOC charge, which is sufficient to establish                 fan, (id. ¶¶ 26, 50). Plaintiff also alleges that a
temporal proximity. See Summa, 708 F.3d at 128 (finding            confrontation between her and an unnamed co-worker
that a “seventh-month gap” between the filing of                   who subjected her to verbal abuse created a hostile work
plaintiff’s lawsuit and the decision to terminate her              environment in November of 2015. (Pl. Opp’n 3.)
employment was not “prohibitively remote”); see also
Espinal v. Goord, 558 F.3d 119, 129 (2d Cir. 2009)                 Defendant argues that Plaintiff fails to sufficiently allege
(finding the “passage of only six months ... sufficient to         that the incidents Plaintiff describes as harassing were
support an inference of a causal connection”).                     linked to her race. (Def. Mem. 18.)
22     Although the Amended Complaint states that Plaintiff
       received these four command disciplines on May 18,          To plead a Title VII hostile work environment claim, “a
       2015, (Am. Compl. ¶ 20), in Plaintiff’s opposition          plaintiff must show that ‘the workplace is permeated with
       papers, she states that she was given these disciplines     discriminatory intimidation, ridicule, and insult that is
       about eight months later, on January 27, 2016, (Pl.         sufficiently severe or pervasive to alter the conditions of
       Opp’n 2). Plaintiff’s retaliation claim depends in part     the victim’s employment and create an abusive working
       on which of these two dates is correct. If the date         environment.’ ” Littlejohn, 795 F.3d at 320–21 (quoting
       Plaintiff received these disciplines is January 27, 2016,
       this adverse employment action is temporally
                                                                   Harris v. Forklift Sys., Inc., 510 U.S. 17, 21 (1993) ).
       proximate to Plaintiff’s November 2015 complaint to         “This standard has both objective and subjective
       her supervisors regarding the verbal abuse Plaintiff’s      components: the conduct complained of must be severe or
       co-worker subjected Plaintiff to “because of her race.”     pervasive enough that a reasonable person would find it
       (Id. at 3.) Plaintiff alleges that, as a result of this     hostile or abusive, and the victim must subjectively
       November 2015 complaint, “she was retaliated by             perceive the work environment to be abusive.” Littlejohn,
       supervisors     with    Command        Disciplines    and   795 F.3d at 321 (quoting Raspardo v. Carlone, 770 F.3d
       Complaints.” (Id.) Given the temporal proximity             97, 114 (2d Cir. 2014) ); Gorzynski v. JetBlue Airways
       between these two events — approximately two months         Corp., 596 F.3d 93, 102 (2d Cir. 2010) (“[T]o analyze a
       — Plaintiff may have sufficiently pleaded causation
       with respect to the issuance of command disciplines
                                                                   hostile work environment claim, we are required to look
       depending on which date she received the command            to the record as a whole and assess the totality of the
       disciplines.                                                circumstances ... considering a variety of factors including
                                                                   ‘the frequency of the discriminatory conduct; its severity;
                                                                   whether it is physically threatening or humiliating, or a
                                                                   mere offensive utterance; and whether it unreasonably
23     The May 18, 2015 command discipline also took place         interferes with an employees work performance’ ”)
       six months before Plaintiff’s November of 2015              (quoting Harris, 510 U.S. at 17).
       complaint regarding verbal abuse, nine months before
       her March 4, 2016 EEOC charge, one year and one
                                                                   Hostile work environment claims are “different in kind
                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                        19
           Case 5:18-cv-00870-BKS-ATB Document 19 Filed 02/14/19 Page 27 of 37


Arroyo-Horne v. City of New York, Slip Copy (2018)



from discrete acts” since “[t]heir very nature involves       Defendant argues that Plaintiff fails to state a claim for
repeated conduct,” and “[t]he ‘unlawful employment            FMLA interference because she has not established that
practice’ therefore cannot be said to occur on any            she was eligible for FMLA leave, that she exercised her
particular day.” McGullam v. Cedar Graphics, Inc., 609        rights to FMLA leave, or that she suffered any adverse
F.3d 70, 75 (2d Cir. 2015). “Accordingly, consideration       employment action as a result of taking FMLA leave.
of the entire scope of a hostile work environment claim,      (Def. Mem. 20–21.)
including behavior alleged outside the statutory time
period, is permissible for the purposes of assessing          Plaintiff argues that she is currently eligible for FMLA
liability, so long as an act contributing to that hostile     leave because she has been employed with the NYPD for
environment takes place within the statutory time period.”    approximately seventeen years. (Pl. Opp’n 4.) Plaintiff
Id. (citation and internal quotation marks omitted).          asserts that the NPYD unlawfully denied her FMLA leave
However, actions outside the limitations period must be       request in November of 2016 when she fractured her foot
sufficiently similar in kind to those within the relevant     and retaliated against her by denying her overtime. (Id.)
time period such that the events constitute the “same”
hostile work environment. Moll v. Telesector Res. Grp.,       “The FMLA gives eligible employees an ‘entitlement’ to
Inc., 760 F.3d 198, 203 (2d Cir. 2014) (holding that even     twelve weeks per year of unpaid leave ‘[b]ecause of a
facially neutral incidents must be considered in              serious health condition that makes the employee unable
determining whether a hostile work environment exists         to perform the functions of the position of such
under Title VII); McGullam, 609 F.3d at 77; see also          employee.’ ” Sista v. CDC Ixis N. Am., Inc., 445 F.3d 161,
Alfano v. Costello, 294 F.3d 365, 378 (2d Cir. 2002)          174 (2d Cir. 2006) (quoting 29 U.S.C. § 2612(a)(1)(D) ).
(“[I]ncidents that are facially sex-neutral may sometimes     It “ ‘creates a private right of action to seek both equitable
be used to establish a course of sex-based discrimination     relief and money damages against any employer ...’
— for example, where the same individual is accused of        should that employer ‘interfere with, restrain, or deny the
multiple acts of harassment, some overtly sexual and          exercise of’ FMLA rights.” Id. (quoting Nev. Dept. of
some not.”).                                                  Human Res. v. Hibbs, 538 U.S. 721, 724–25 (2003) ).
                                                              “The Second Circuit recognizes distinct claims of
*21 While most of Plaintiff’s allegations are race neutral,   interference and retaliation under the FMLA.” Sista, 445
Plaintiff alleges that the command disciplines issued by      F.3d at 175; see also Woods v. START Treatment &
Grandstaff and Jason were racially motivated and Plaintiff    Recovery Ctrs., Inc., 864 F.3d 158, 166 (2d Cir. 2017)
“feels [it] was discriminatory” when an open position in      (“FMLA claims come in at least two varieties:
the Domestic Violence Unit was given to an employee of        interference and retaliation.” (citing Potenza v. City of
Asian descent. (Am. Compl. ¶¶ 13, 20, 50.) However,           New York, 365 F.3d 165, 167 (2d Cir. 2004) ) ).
even when liberally construed and viewed in the               Retaliation claims “involve an employee actually
aggregate, Plaintiff’s allegations do not demonstrate         exercising her rights or opposing perceived unlawful
objectively severe or pervasive acts that rendered            conduct under the FMLA and then being subject to some
Plaintiff’s work environment hostile. See, e.g., Alfano v.    adverse employment action by the employer.” Woods,
Costello, 294 F.3d 365, 374 (2d Cir. 2002) (holding that      864 F.3d at 166.
“a plaintiff alleging a hostile work environment must
demonstrate either that a single incident was                 An employee is eligible for twelve weeks of FMLA leave
extraordinarily severe, or that a series of incidents were    once she has been employed for at least twelve months,
sufficiently continuous and concerted to have altered the     and has worked at least 1250 hours in the previous
conditions of her working environment” (internal citations    twelve-month period. 29 U.S.C § 2611(2)(A); Porter v.
and quotation marks omitted) ).                               Donahoe, 484 F. App’x 589, 590 (2d Cir. 2012);
                                                              Kosakow v. New Rochelle Radiology Assocs., P.C., 274
Accordingly, the Court grants Defendant’s motion and          F.3d 706, 715 (2d Cir. 2001). “[E]ligibility is a threshold
dismisses Plaintiff’s hostile work environment claim          issue which has to be proved by [the] plaintiff in order for
without prejudice.                                            him to be entitled to relief.” Bulmer v. Yellow Freight
                                                              Sys., Inc., 213 F.3d 625, 625 (2d Cir. 2000); see also
                                                              Donnelly v. Greenburgh Cent. Sch. Dist. No. 7, 691 F.3d
                                                              134, 141 (2d Cir. 2012); Diby v. Kepco Inc., No.
                                                              16-CV-583, 2016 WL 5879595, at *3 (E.D.N.Y. Oct. 7,
                                                              2016) (dismissing FMLA interference claims sua sponte
                                                              for failure to allege eligibility requirements). “[S]imply
                    c. FMLA claims                            alleging that the employee was employed full-time, is not

               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                     20
           Case 5:18-cv-00870-BKS-ATB Document 19 Filed 02/14/19 Page 28 of 37


Arroyo-Horne v. City of New York, Slip Copy (2018)



enough to establish the 1,250 hour requirement under the
FMLA.” Bakeer v. Nippon Cargo Airlines, Co., Ltd., No.
09-CV-3374, 2011 WL 3625103, at *40 (E.D.N.Y. July
25, 2011) (citation and internal quotation marks omitted),
report and recommendation adopted, No. 09-CV-3374,              d. Section 1983 claim against the City of New York
2011 WL 3625083 (E.D.N.Y. Aug. 12, 2011).
                                                              Plaintiff argues that the NYPD harassed her, passed her
                                                              over for promotional opportunities, created a hostile work
*22 Plaintiff alleges that she has been employed with the
                                                              environment, and discriminated against her because of her
NYPD for approximately seventeen years, (Pl. Opp’n 4),
                                                              race. (Pl. Opp’n 3.)
that she is eligible for FMLA leave, (id.), and that, as of
November 1, 2014, she was scheduled to work forty hours
                                                              Defendant argues that Plaintiff fails to state a section
a week, (Am. Compl. ¶ 17). These allegations are
                                                              1983 claim because she “fails to plausibly show that the
insufficient to assert FMLA eligibility because Plaintiff
                                                              City of New York had an actionable municipal policy or
does not assert that she worked 1250 hours in the
                                                              custom which enabled intentional racial discrimination.”
twelve-month period preceding her claim. See Bernadotte
                                                              (Def. Mem. 19.) Defendant further argues that Plaintiff
v. New York Hosp. Med. Ctr. of Queens, No. 13-CV-965,
                                                              does not allege that any of the complained of actions were
2014 WL 808013, at *3 (E.D.N.Y. Feb. 28, 2014) (“The
                                                              “due to an official or unofficial policy orchestrated by
FMLA gives eligible employees an ‘entitlement’ to
                                                              officials at the NYPD, and therefore conducted with
twelve weeks per year of unpaid leave ‘[b]ecause of a
                                                              intent to discriminate.” (Id. at 19–20.)
serious health condition that makes the employee unable
to perform the functions of the position of such
                                                              A municipality, like the City of New York, can be liable
employee.’ ” (quoting Sista, 445 F.3d at 174) ); Smith v.
                                                              under section 1983 only if a plaintiff can demonstrate “(1)
Westchester Cty., 769 F. Supp. 2d 448, 465 (S.D.N.Y.
                                                              an official [municipal] policy or custom that (2) cause[d]
2011) (holding that even where the plaintiff alleged that
                                                              the plaintiff to be subjected to (3) a denial of a
he worked 1250 hours in a twelve-month period, the
                                                              constitutional right.” Torraco v. Port Auth. of N.Y. & N.J.,
plaintiff “must plead that he had worked the required
                                                              615 F.3d 129, 140 (2d Cir. 2010) (quoting Wray v. City of
number of hours in the twelve months preceding the dates
                                                              New York, 490 F.3d 189, 195 (2d Cir. 2007) ). A plaintiff
for which he requested FMLA leave”); Bakeer, 2011 WL
                                                              can establish an official policy or custom by showing any
3625103, at *40 (“[T]o the extent that plaintiff has failed
                                                              of the following: (1) a formal policy officially endorsed
to assert that he worked the requisite number of hours to
                                                              by the municipality; (2) actions or decisions made by
qualify for FMLA leave, he has failed to meet the
                                                              municipal officials with decision-making authority; (3) a
pleading requirements for FMLA eligibility.”); Roff v.
                                                              practice so persistent and widespread that it constitutes a
Low Surgical & Med. Supply, Inc., No. 03-CV-3655,
                                                              custom of which policymakers must have been aware; or
2004 WL 5544995, at *8 (E.D.N.Y. May 11, 2004)
                                                              (4) a failure by policymakers to properly train or
(“Although the factual allegations contained in plaintiff’s
                                                              supervise their subordinates, such that the policymakers
complaint suggest that she was a full time employee of
                                                              exercised “deliberate indifference” to the rights of the
defendant since September 2000, they are insufficient to
                                                              plaintiff and others encountering those subordinates. See
establish that she actually performed at least 1,250 hours
                                                              Iacovangelo v. Corr. Med. Care, Inc., 624 F. App’x 10,
of service during the twelve month period immediately
                                                              13–14 (2d Cir. 2015) (formal policy officially endorsed
preceding her requested leave, as required by [the]
                                                              by the municipality); Matusick v. Erie Cty. Water Auth.,
FMLA.”).
                                                              757 F.3d 31, 62 (2d Cir. 2014) (widespread and persistent
                                                              practice); Carter v. Inc. Vill. of Ocean Beach, 759 F.3d
Because Plaintiff has not established eligibility for
                                                              159, 164 (2d Cir. 2014) (failure to train amounting to
FMLA, she cannot assert an FMLA claim. See Bulmer v.
                                                              deliberate indifference); Jones v. Town of E. Haven, 691
Yellow Freight Sys., Inc., 213 F.3d 625, 625 (2d Cir.
                                                              F.3d 72, 81 (2d Cir. 2012) (policymaking official’s
2000) (holding that “eligibility is a threshold issue” in
                                                              “express” or “tacit” ratification of low-level employee’s
considering FMLA interference claims); see also
                                                              actions).
Donnelly, 691 F.3d at 141 (discussing whether plaintiff
worked enough hours to be eligible for leave in FMLA
                                                              *23 Plaintiff does not allege any unconstitutional policy
retaliation case); Bernadotte, 2014 WL 808013 at *3
                                                              or custom attributable to the City that would confer
(same). The Court therefore dismisses Plaintiff’s FMLA
                                                              municipal liability. (See Am. Compl.) Neither the
claims without prejudice.
                                                              Amended Complaint nor the opposition papers articulate
                                                              any basis for municipal liability. Accordingly, the Court
                                                              dismisses Plaintiff’s section 1983 claim against the City

               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                    21
           Case 5:18-cv-00870-BKS-ATB Document 19 Filed 02/14/19 Page 29 of 37


Arroyo-Horne v. City of New York, Slip Copy (2018)



of New York with prejudice.
                                                                A second amended complaint completely replaces the
                                                                prior complaints filed in this action and must be captioned
                                                                “Second Amended Complaint” and bear the same docket
                                                                number as this Memorandum and Order. Plaintiff must
                                                                succinctly state, in the second amended complaint, all of
                                                                her claims against each of the defendants whom she
                     e. Leave to amend                          believes directly violated her rights, and do so in
                                                                accordance with the instructions noted above. Because the
In light of Plaintiff’s pro se status, the Court grants
                                                                Court dismisses Plaintiff’s section 1983 claim with
Plaintiff leave to file a second amended complaint within
                                                                prejudice, Plaintiff cannot replead this claim.
thirty (30) days of this Memorandum and Order. Any
further amended complaint should include copies of any
and all complaints or charges Plaintiff has filed with the
EEOC, the NYSDHR, or the NYPD. Plaintiff is also
required to specify to the best of her ability the
approximate dates on which she made each complaint or              III. Conclusion
charge and the date of the unlawful conduct the complaint       For the foregoing reasons, the Court grants Defendant’s
or charge alleges. In addition, Plaintiff should include in a   motion to dismiss Plaintiff’s racial discrimination,
second amended complaint an explanation as to how each          retaliation, hostile work environment, and FMLA claims
allegedly adverse employment action taken by Defendant          without prejudice. The Court also dismisses Plaintiff’s
against Plaintiff resulted in a materially adverse change in    section 1983 claim with prejudice. If Plaintiff fails to file
the terms and conditions of her employment. As to her           a second amended complaint within thirty (30) days, the
discrimination claim, Plaintiff should include factual          Court will enter judgment dismissing this action for the
circumstances that Plaintiff believes demonstrate               reasons set forth above. All further proceedings shall be
discrimination. As to her allegations that she was treated      stayed for thirty (30) days. The Court certifies pursuant to
differently from her co-workers, Plaintiff must specify the     28 U.S.C. § 1915(a)(3) that any appeal from this
race of her co-workers and any facts supporting her claim       Memorandum and Order would not be taken in good
that they were treated more favorably. With respect to          faith, and therefore in forma pauperis status is denied for
Plaintiff’s retaliation claim, Plaintiff’s second amended       purpose of an appeal. See Coppedge v. United States, 369
complaint should include information concerning when            U.S. 438, 444–45 (1962).
and how she notified Defendant of any of her protected
activities and how those activities caused the adverse          *24 SO ORDERED.
employment action. Plaintiff’s second amended complaint
should also include information concerning Defendant’s
knowledge of any of Plaintiff’s protected activities and        All Citations
how those activities are causally connected to an alleged
adverse employment action. An amended FMLA claim                Slip Copy, 2018 WL 4259866
must state Plaintiff’s eligibility for FMLA leave including
the number of hours Plaintiff worked in the twelve-month
period preceding her claim.
End of Document                                                 © 2019 Thomson Reuters. No claim to original U.S. Government Works.




                  © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                          22
           Case 5:18-cv-00870-BKS-ATB Document 19 Filed 02/14/19 Page 30 of 37


Lawtone-Bowles v. City of New York, Not Reported in Fed. Supp. (2017)
2017 Wage & Hour Cas.2d (BNA) 335,783




                 2017 WL 4250513
    United States District Court, S.D. New York.

    Nicole LAWTONE-BOWLES, et al., Plaintiffs,                I. Background
                      v.                                      On a Rule 12(b)(6) motion, a court must take the facts
       The CITY OF NEW YORK, Defendant.                       alleged in the complaint as true and draw all reasonable
                                                              inferences in plaintiffs’ favor. See N.Y. Life Ins. Co. v.
                   16-CV-4240 (AJN)                           United States, 724 F.3d 256, 261 (2d Cir. 2013).
                           |                                  Accordingly, the following statement of facts is drawn
                   Signed 09/22/2017                          from the Amended Complaint.

                                                              Plaintiffs are, and at all material times have been,
Attorneys and Law Firms                                       employed as MVOs by DHS. Am. Compl. ¶ 4. Named
                                                              Plaintiffs Nicole Lawtone-Bowles, Ramzan Alli, Gib
David William Ricksecker, Gregory Keith McGillivary,
                                                              Brown, Lance Predmore, Dennis Tobin, and Charles
Hillary LeBeau, Gregory Keith McGillivary, Woodley &
                                                              Smith all worked at DHS’s Prevention Assistance and
McGillivary LLP, Washington, DC, Hope Allison Pordy,
                                                              Temporary Housing (PATH) center in the Bronx, and
Spivak Lipton LLP, New York, NY, for Plaintiffs.
                                                              they bring the action on behalf of all MVOs who work or
Aliza Jordana Balog, New York City Law Department,            have worked for DHS at the material times. Id. ¶ 7.
New York, NY, for Defendant.                                  MVOs transport homeless individuals and families to
                                                              temporary housing placements, train stations and airports,
                                                              and transport DHS employees between DHS facilities,
                                                              among other duties. Id. ¶ 9. MVOs are generally
                                                              scheduled for 5 shifts of 8 hours and 30 minutes each
                                                              week, of which 30 minutes each day is automatically
                                                              deducted for uncompensated meal period; thus, Plaintiffs
                                                              are scheduled to work 40 hours per week. Id. ¶ 10.
              MEMORANDUM & ORDER
                                                              According to the Amended Complaint, the City’s
                                                              approach to compensating MVOs for overtime violates
ALISON J. NATHAN, United States District Judge                the FLSA in three ways.
*1 Plaintiffs, six Motor Vehicle Operators (“MVOs”)           First, Plaintiffs plead that MVOs frequently work
employed by the New York City Department of Homeless          uncompensated overtime hours. Plaintiffs “frequently
Services (“DHS”), brought an action on behalf of              work overtime on their scheduled work days and
themselves and all others similarly situated alleging that    weekends” because they “frequently work through the
Defendant City of New York failed to comply with              unpaid meal periods without compensation,” and
various provisions of the Fair Labor Standards Act, 29        “frequently work additional hours before the official start
U.S.C. §§ 201, et seq. (“FLSA”). First Amended                time and after the official end time of their regularly
Complaint (“Am. Compl.”), Dkt. No. 14. Specifically,          scheduled shifts,” causing them to “work in excess of 40
Plaintiffs allege that the City failed to properly            hours in each week that they perform off-the-clock
compensate them for overtime, incorrectly calculated          duties.” Id. Plaintiffs allege that they “regularly work
their rate of overtime pay, and failed to pay overtime in a   these additional uncompensated hours in workweeks in
timely manner. Id. Defendant moves, pursuant to Rule          which they work over 40 hours.” Id. The Amended
12(b)(6) of the Federal Rules of Civil Procedure, to          Complaint goes on to plead more specifics about
dismiss the Amended Complaint in its entirety for failure     uncompensated overtime, which the Court addresses
to state a claim. Defendant’s Memorandum of Law in            below. Id. ¶¶ 11-19, 25-29.
Support of Its Motion to Dismiss the First Amended
Complaint (“Br.”), Dkt. No. 18.                               *2 Second, Plaintiffs allege a miscalculation of the rate of
                                                              MVOs’ overtime pay. When MVOs work the “night
For the following reasons, the Court GRANTS in part and       shift,” they are entitled to receive “night shift differential
DENIES in part the motion to dismiss.                         pay” equal to ten percent of their basic rate of pay, but
                                                              Defendant fails to include this in the regular rate of pay
               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                      23
           Case 5:18-cv-00870-BKS-ATB Document 19 Filed 02/14/19 Page 31 of 37


Lawtone-Bowles v. City of New York, Not Reported in Fed. Supp. (2017)
2017 Wage & Hour Cas.2d (BNA) 335,783

when calculating overtime. Id. ¶ 20. The Amended                   A. Uncompensated Overtime
Complaint goes on to plead more specifics about                 The FLSA requires that “for a workweek longer than
improperly calculated overtime rates, which the Court           forty hours,” an employee who works in “excess of forty
addresses below. Id. ¶¶ 20, 31-36.                              hours” shall be paid for that excess work “at a rate not
                                                                less than one and one-half times the regular rate at which
Third, Plaintiffs claim that when they are paid overtime        he is employed.” 29 U.S.C. § 207(a)(1). Therefore, “in
compensation in cash, Defendant improperly delays the           order to state a plausible FLSA overtime claim, a plaintiff
payment beyond the next pay period. Id. ¶ 22. The               must sufficiently allege 40 hours of work in a given
Amended Complaint goes on to plead more specifics               workweek as well as some uncompensated time in excess
about delayed overtime payment, which the Court                 of 40 hours.” Lundy v. Catholic Health Sys. of Long
addresses below. Id. ¶¶ 23, 38-42.                              Island, Inc., 711 F.3d 106, 114 (2d Cir. 2013).

Plaintiffs seek to recover liquidated damages equal to          Defendant analyzes Plaintiffs’ claims of uncompensated
their unpaid compensation, interest on their unpaid             overtime using two separate groups of Plaintiffs. The
compensation, attorney’s fees and costs, and declaratory        complaint pleads more detail in relation to one group than
judgment. Id. at 17.                                            the other. The Court addresses each in turn.




II. Discussion
To survive a motion to dismiss under Rule 12(b)(6), a            1. Plaintiffs Lawtone-Bowles, Alli, Smith, and Brown
complaint must contain sufficient factual matter to “state
a claim to relief that is plausible on its face.” Ashcroft v.   Defendants argue that Plaintiffs fail to plausibly plead a
Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp.        FLSA overtime claim with respect to four of the named
v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has             Plaintiffs—Lawtone-Bowles, Alli, Smith, and Brown. Br.
facial plausibility when the plaintiff pleads factual content   at 12. For all named plaintiffs, and for those similarly
that allows the court to draw the reasonable inference that     situated, Plaintiffs plead that they are scheduled for five
the defendant is liable for the misconduct alleged.” Id.        shifts of 8 hours and 30 minutes each week, for which 30
Although a complaint need not contain detailed factual          minutes is uncompensated meal time. Am. Compl. ¶ 10.
allegations, it may not rest on mere labels, conclusions, or    Plaintiffs therefore are scheduled to perform a minimum
a formulaic recitation of the elements of the cause of          of 40 hours of work per week. Id. The overtime work
action, and the factual allegations “must be enough to          arises, according to the complaint, when Plaintiffs
raise a right to relief above the speculative level.”           “frequently” work through their unpaid meal periods and
Twombly, 550 U.S. at 555. “Determining whether a                “frequently” work additional time before the official start
plausible claim has been pled is ‘a context-specific task       and end of their scheduled shifts. Id. Plaintiffs “regularly
that requires the reviewing court to draw on its judicial       work these additional uncompensated hours in workweeks
experience and common sense.’ ” Lundy v. Catholic               in which they work over 40 hours.” Id.
Health Sys. of Long Island, Inc., 711 F.3d 106, 114 (2d
Cir. 2013) (quoting Iqbal, 556 U.S. at 679)                     *3 As to the pre-shift work, all plaintiffs are more
                                                                specifically alleged to “begin work 10 minutes to 30
While allegations made upon information and belief              minutes before the official start time of their shifts and
satisfy the pleading standards, especially when “facts are      perform pre-shift activities, including but not limited to
peculiarly within the possession and control of the             the [usual tasks discussed above] as well as preparing for
defendant,” Arista Records, LLC v. Doe 3, 604 F.3d 110,         their shift by retrieving equipment and vehicle keys,
120 (2d Cir. 2010), that the defendant possesses the exact      walking to the parking garage to retrieve the vehicle,
records does not allow plaintiffs to shirk their pleading       cleaning the vehicle and taking the vehicle for repairs, for
obligations. Angiulo v. Cty. of Westchester, No.                which they are not properly compensated.” Id. ¶ 11.
11-CV-7823(CS), 2012 WL 5278523, at *3, n. 4
(S.D.N.Y. Oct. 25, 2012).                                       Uncompensated post-shift work activities occur
                                                                “approximately 2 to 4 times a week” and include MVOs’
                                                                normal tasks “as well as transporting families and
                                                                individuals, solving problems with placement sites,
                                                                helping families unload their luggage, driving through

                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                     24
           Case 5:18-cv-00870-BKS-ATB Document 19 Filed 02/14/19 Page 32 of 37


Lawtone-Bowles v. City of New York, Not Reported in Fed. Supp. (2017)
2017 Wage & Hour Cas.2d (BNA) 335,783

heavy traffic, refilling the vehicle’s fuel tank, cleaning the   “routinely” works in excess of 40 hours per week as a
vehicle, returning the vehicle to the parking garage,            “boilerplate” allegation. Br. at 12. When it comes to the
finalizing trip sheets and submitting receipts.” Id.             eight specific weeks mentioned (two for each plaintiff),
                                                                 Defendant objects that the pleadings “do not allege what
Plaintiffs provide that they work through their 30-minute        tasks were performed that led to this uncompensated
meal periods “approximately 2 to 4 times a week,                 work, when such tasks were performed (i.e., before or
performing the [usual tasks discussed above] for which           after a plaintiff’s shift), or with what frequency plaintiffs
they are not compensated, such as transporting families          performed these tasks leading them to work
and individuals to various locations.” Id.                       uncompensated time.” Id. at 13. Moreover, Defendant
                                                                 attempts to turn the allegations around on these plaintiffs,
The Complaint then proceeds to give specific examples as         as the specific allegations suggest that they were
to the four above-named plaintiffs. For Lawtone-Bowles,          compensated for much of their overtime, and argues that
she “arrives and begins working approximately 30                 the “failure to plead any facts explaining what plaintiffs
minutes before the start of every shift,” preparing by           were doing that was uncompensated is fatal to their
“retrieving equipment for her work vehicle, retrieving the       claims.” Id. at 13-14.
work vehicle keys, walking to the parking garage to pick
up her work vehicle, cleaning the vehicle and filling it         *4 The cases relied upon by Defendant do not support its
with gas.” Id. ¶ 12. She also works after the end of her         position. Take Lundy for example, a Second Circuit case
shift “approximately 2 to 3 times a week for                     upon which both parties rely extensively. 711 F.3d at 106.
approximately 30 to 90 minutes,” as she is still                 In Lundy, the Court held that “in order to state a plausible
“transporting families and individuals to placement sites.”      FLSA overtime claim, a plaintiff must sufficiently allege
Id. This may be caused by “traffic,” a “problem with the         40 hours of work in a given workweek as well as some
placement site,” or if “the family has a lot of luggage to       uncompensated time in excess of the 40 hours.” Id. at
unload.” Id. After her shifts, Lawtone-Bowles also “refills      114. Plaintiffs have done so here with respect to each of
the vehicle’s fuel tank, cleans the vehicle, returns the         these four individuals. Am. Compl. ¶¶ 10, 12-17. The
vehicle to the parking garage and walks 2.5 blocks from          Lundy plaintiffs did not regularly work 40 hours a week,
the garage to PATH.” Id. At PATH, “she organizes                 and so their failure to allege that their uncompensated
receipts and finalizes her trip log before she clocks out.”      time put them over the 40-hour mark in any given week
Id. Plaintiffs continue that these tasks cause her to work in    was fatal. Id. at 114-15. That is not the case here.
excess of 40 hours per week without compensation, and
offer two specific weeks—February 2, 2014 to February            Other recent Second Circuit cases also rely upon
8, 2014 and December 27, 2015 to January 2, 2016—in              markedly different facts in affirming a district court’s
which she worked more than 40 hours while not being              dismissal of a FLSA overtime claim. In Nakahata v. New
compensated for 2 hours and 1.5 hours of overtime                York-Presbyterian Healthcare System, the Second Circuit
respectively. Id. Moreover, the Complaint alleges that           held that “[t]o plead a plausible FLSA overtime claim,
during these weeks in which she performed “off-the-clock         plaintiffs must provide sufficient detail about the length
duties,” she also worked during her meal periods without         and frequency of their unpaid work to support a
compensation. Id.                                                reasonable inference that they worked more than forty
                                                                 hours in a given week.” 723 F.3d 192, 201 (2d Cir. 2013).
Similar claims are made for the other three: Alli, Smith,        Plaintiffs here have done so directly, providing details
and Brown. See id. ¶¶ 13-15. For example, Alli begins            about the length, frequency, and nature of their pre-shift,
working “approximately 15 to 30 minutes before the start         post-shift, and lunch-time activities, on top of allegations
of his shift approximately 3 times a week,” doing similar        that Plaintiffs were scheduled to work forty hours a week.
tasks to Lawtone-Bowles. Id. ¶ 13. Two specific                  Am. Compl. ¶¶ 10-17. By contrast, in Nakahata, Plaintiffs
weeks—May 3, 2015 to May 9, 2015 and June 7, 2015 to             had not alleged that they were scheduled to work forty
June 13, 2015—are referenced as times in which Alli was          hours such that their additional tasks would yield a work
not compensated for the entirety of his overtime. Id. For        week above forty hours. 723 F.3d at 201. And in Dejesus,
Plaintiff Brown, the Complaint does not specify on which         the Circuit elaborated on Lundy’s requirement that a
days he is normally scheduled for shifts, id. ¶ 15, but          plaintiff “allege overtime without compensation in a
given the earlier statement that “MVOs are scheduled for         ‘given’ workweek,” and said that “[w]hile this Court has
5 shifts,” id. ¶ 10, this is not fatal to Brown’s claim.         not required plaintiffs to keep careful records and plead
                                                                 their hours with mathematical precision,” they are
Defendant argues that these allegations are insufficient to      required to draw on their memory and experience to
state a claim, dismissing the claims that each plaintiff         provide complaints with “sufficiently developed factual

                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                       25
           Case 5:18-cv-00870-BKS-ATB Document 19 Filed 02/14/19 Page 33 of 37


Lawtone-Bowles v. City of New York, Not Reported in Fed. Supp. (2017)
2017 Wage & Hour Cas.2d (BNA) 335,783

allegations.” Dejesus v. HF Mgmt. Servs., LLC, 726 F.3d            Corporation, the plaintiff was regularly scheduled to
85, 90 (2d Cir. 2013); see Bustillos v. Academy Bus, LLC,          work 37.5 hours per week, meaning that any alleged
No. 13-CV-565(AJN), 2014 WL 116012, at *3 (S.D.N.Y.                “uncompensated work” did not necessarily push him over
Jan. 13, 2014). Again, this describes what Plaintiffs have         the 40 hour mark to allege uncompensated overtime. No.
done. Am. Compl. ¶¶ 10-17; cf. DeJesus, 726 F.3d at 89             12-CV-4251 (PAE), 2013 WL 2099252 (S.D.N.Y. May
(finding that “Dejesus provided less factual specificity           15, 2013). This is a fatal deficiency because, “[s]o long as
that did the plaintiffs in Lundy or Nakahata”).                    an employee is being paid the minimum wage or more,
                                                                   FLSA does not provide recourse for unpaid hours below
                                                                   the 40-hour threshold, even if the employee also works
                                                                   overtime hours the same week.” Lundy, 711 F.3d at 116.
                                                                   The same exact deficiency is present in Lundy, as the
                                                                   plaintiffs, who all worked regular shifts of under 40 hours
                                                                   a week, did not make allegations sufficient to connect the
           2. Plaintiffs Predmore and Tobin                        dots between their uncompensated tasks and the weeks in
                                                                   which they allegedly worked more than 40 hours. Id. at
The only difference in how Predmore’s and Tobin’s
                                                                   114. In Ramos, this same deficiency is present, as the
claims are pled from the other four named plaintiffs is in
                                                                   complaint fails to allege that “any single plaintiff engaged
the lack of any specific week cited as one in which
                                                                   in such [‘off the clock’] activities during a week that he or
Predmore or Tobin worked more than 40 hours. Am.
                                                                   she worked more than 40 hours, or that these activities
Compl. ¶¶ 16-17. Instead, with respect to their claims,
                                                                   resulted in a single plaintiff working more than 40 hours
Plaintiffs rely on more generalized statements of
                                                                   in a week.” Ramos v. City of N. Y. Fire Dept., No.
approximation. Consequently, Defendant’s arguments for
                                                                   13-CV-9225(KBF), 2014 WL 2111687, at *5 (S.D.N.Y.
dismissal are stronger here.1
                                                                   May 9, 2014). For Predmore and Tobin, who normally
1      While paragraph 10 of the complaint alleges that            work 40 hours a week, any additional work they perform
       Plaintiff Tobin works five shifts a week like all other     is overtime by definition.
       MVOs, paragraph 17 only lists four shifts. Am. Compl.
       ¶ 10, 17. Plaintiffs offer a correction in their briefing
       opposing this motion, clarifying that Mr. Tobin does        In Walz, Judge McMahon granted the motion to dismiss
       work five shifts. Plaintiffs’ Opposition to Defendant’s     because the plaintiffs did not provide “an estimate of how
       Motion to Dismiss at 18, n. 2. The Court will excuse        often they worked overtime or for how many hours, nor
       the inconsistency.                                          do they provide the time frame for when these unpaid
                                                                   hours were earned.” Walz v. 44&X Inc., No.
                                                                   12-CV-5800(CM), 2012 LEXIS 161382, at *12 (S.D.N.Y.
For Predmore and Tobin, in addition to the generalized             Nov. 7, 2012). She continues, “[e]ven stating ‘most weeks
claims made with respect to all six named plaintiffs,              during the entire course of my employment, I worked at
Plaintiffs offer certain specifics. The Amended Complaint          least two hours later than my shift, plus a two-hour
alleges that Predmore arrives “approximately 20 to 30              meeting every day’ would be enough detail for this
minutes before the start of his shift and performs pre-shift       Court.” Id. Predmore and Tobin meet this minimal
activities,” including “checking emails, filling the               standard.
vehicle’s fuel tank, cleaning the vehicle[,] taking the
vehicle for repairs, and transporting families and                 In Bustillos, the deficiency is of a slightly different
individuals to and from placement sites, airports and train        variety, but one inapposite to the present case nonetheless.
stations.” Id. ¶ 16. When he performs these activities, as         Bustillos v. Academy Bus, LLC, No. 13-CV-565(AJN),
well as when he “performed work activities identified              2014 WL 116012 (S.D.N.Y. Jan. 13, 2014). The
above during his meal periods,” it causes him “to work in          plaintiff’s bare allegation that he would “regularly work
excess of 40 hours per week, for which he is not                   60 to 90 hours per week,” absent any factual allegations
compensated.” Id. The specifics offered for Plaintiff              that gave context to his claim, was insufficient to move
Tobin are similar in form and substance. Id. ¶ 17.                 plaintiff’s claim from speculative and conclusory to
                                                                   plausible. Id. at *3. Here, however, Predmore and Tobin
*5 Defendant compares the allegations for Predmore and             add context that helps explain why they worked more
Tobin to the plaintiffs in a series of cases in which              than forty hours in a week. Am. Compl. ¶¶ 16-17.
dismissal was granted. Br. at 9. But the cases Defendant
cites are factually distinct in material ways.                     As Judge Forrest explains in Ramos, “Put simply,
                                                                   plaintiffs must allege both that they actually performed
In Cromwell v. New York City Health & Hospitals                    work for 40 hours in a week, and then work of some

                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                         26
           Case 5:18-cv-00870-BKS-ATB Document 19 Filed 02/14/19 Page 34 of 37


Lawtone-Bowles v. City of New York, Not Reported in Fed. Supp. (2017)
2017 Wage & Hour Cas.2d (BNA) 335,783

amount over 40 hours for which they were not                    work week at various times.
compensated.” 2014 WL 2111687, at *3 (emphasis in
original). The failure of Predmore and Tobin to cite a          Defendant lodges other criticisms, including that plaintiffs
specific week is not fatal when their baseline workweek is      have not “pled that their regular rate includes them
already 40 hours. The Court finds that all Plaintiffs           working hours between 6 P.M. and 8 A.M.,” that they
adequately state a claim for uncompensated overtime.            have not alleged that “they worked at least a full hour
                                                                between 6 P.M. and 8 A.M.... so as to qualify for the night
                                                                shift differential,” and that some plaintiffs have not
                                                                alleged “what tasks they were performing that caused
                                                                them to work between 6 P.M. and 8 A.M., given that their
                                                                alleged regular shifts end before 6 P.M.” Id.
  B. Other Claims
                                                                While Defendant makes various factual errors,2 these
                                                                criticisms are valid as to certain named plaintiffs.
                                                                Plaintiffs Lawtone-Bowles, Smith, and Brown are
   1. Failure to Apply Differential Rate to Overtime            asserted to have regular schedules in which their entire
                                                                shifts fall within the night shift window of time. Am.
*6 Defendant argues that Plaintiffs do not plausibly plead      Compl. ¶¶ 12, 14, 15. Additionally, Tobin, whose shifts
their claim that Defendant miscalculated plaintiffs’            normally run mostly during the daytime, is specifically
overtime pay by failing to include the night shift              alleged to have worked “5 shifts between the hours of
differential. In addition to Plaintiffs’ general allegations    6:00 PM to 8:00AM,” during the week of January 11,
as to their overtime work and entitlement to the rate, their    2015 to January 17, 2015, “for which defendant failed to
Amended Complaint also provides reference to specific           include the night shift differential when calculating the
weeks during which four of the six named plaintiffs (all        regular rate for overtime payments.” Id. ¶ 21. Thus,
but Alli and Predmore) should have, but did not, receive        drawing inferences in favor of the plaintiffs, if an
this differential rate applied to their overtime                individual’s normal schedule has him or her working 40
compensation. Am. Compl. ¶ 21.                                  hours a week at night, it stands to reason that any
                                                                overtime should be compensated with the inclusion of the
Section 207(e) of the FLSA, pursuant to regulations             ten percent shift differential.
promulgated by the Department of Labor, 29 CFR Part             2      Compare Br. at 15 (alleging Plaintiff Smith works only
778, et seq., requires that all forms of remuneration be               four shifts, and that plaintiffs do not plead that they
included in the rate at which overtime is paid. The                    regularly work a night shift) with Am. Compl. ¶¶ 12,
collective bargaining agreement between the City of New                14-15.
York and plaintiffs’ union specifies that plaintiffs should
receive a ten percent shift differential for all scheduled
hours worked between 6 P.M. and 8 A.M. with more than           By contrast, there are no factual allegations specific to
one hour of work between 6 P.M. and 8 A.M. See                  Plaintiffs Alli and Predmore establishing that they ever
Declaration of Aliza Balog, Exhibit A (“Collective              worked hours entitling them to night shift differential pay.
Bargaining Agreement”), Art. III, Sec. 1. Plaintiffs allege     For this reason, there is little question that the complaint
that the “failure to include night shift differential pay in    does not adequately plead this claim for those plaintiffs,
plaintiffs’ regular rates means that when plaintiffs receive    and any claims brought on these grounds with respect to
paid overtime for working over 40 hours a week, they are        Plaintiffs Alli and Predmore are dismissed.
paid at a rate that is below the rate mandated by the
FLSA.” Am. Compl. ¶ 33.

Defendant argues that plaintiffs fail to plausibly plead this
claim in a number of ways. First, the City reiterates its
argument that plaintiffs have not sufficiently pled that
they worked more than 40 hours in a given workweek                     2. Improper Delay in Overtime Payment
such that the requirement that the night shift differential
                                                                *7 Finally, Plaintiffs allege that when they are paid for
be included in the calculation of overtime takes effect. Br.
                                                                overtime compensation in cash, “defendant delays the
at 15. As discussed above, the Court rejects this argument,
                                                                payment of overtime beyond the next pay period for
as Plaintiffs plead sufficient facts, drawing inferences in
                                                                which the plaintiffs are paid for their regular work hours,”
their favor, to establish that they work over 40 hours in a
                                                                in violation of 29 USC § 207(a) and 29 CFR § 778.106.
                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                       27
           Case 5:18-cv-00870-BKS-ATB Document 19 Filed 02/14/19 Page 35 of 37


Lawtone-Bowles v. City of New York, Not Reported in Fed. Supp. (2017)
2017 Wage & Hour Cas.2d (BNA) 335,783

Id. ¶ 22. The FLSA allows for delays “reasonably                 an unlawful thing occurred is insufficient.3 The Court
necessary for the employer to compute and arrange for            grants the motion to dismiss on Count III for Plaintiffs
payment of the amount due and in no event may payment            Alli, Smith, Predmore, and Tobin.
be delayed beyond the next payday after such                      3       The few additions to the Amended Complaint in this
computation can be made.” 29 CFR § 778.106. But                           case that Plaintiffs’ counsel made when compared to
Plaintiffs allege that the delays are due, in actuality, to “a            the Complaint in Campbell v. City of New York, are not
failure by management personnel to approve overtime                       enough to save these claims. See No. 16-CV-8719
payments or management’s withholding of such payments                     (AJN), 2017 WL 3206332 (S.D.N.Y. July 25, 2017).
until the next budgetary quarter.” Am. Compl. ¶ 38.
Plaintiffs offer two specific instances, related to Brown
and Lawtone-Bowles, to supplement an otherwise
conclusory allegation. Id. ¶ 23.

Defendant moves to dismiss this claim on two related
grounds. First, as the prompt payment requirement only           III. Conclusion
applies to overtime, if, as Defendant argues, Plaintiffs did     For the foregoing reasons, the Court GRANTS in part and
not plead more than 40 hours of work in a given                  DENIES in part the City’s motion to dismiss. The Court
workweek, this claim would fall. Br. at 16. Given the            DENIES the motion to dismiss Count I (failure to pay
above discussion regarding overtime, the Court finds that        overtime) in its entirety. Count II (failure to properly
this was sufficiently pleaded. Second, Defendant argues          calculate overtime regular rate of pay) is dismissed as to
that Plaintiffs’ failure to allege that the specific instances   Plaintiffs Alli and Predmore. Count III (untimely payment
cited were during weeks of more than 40 hours of work is         of overtime) is dismissed as to Plaintiffs Alli, Smith,
a fatal omission. Id. The Court, drawing inferences in           Predmore, and Tobin.
plaintiffs’ favor, finds that the use of the word “overtime”
within this context implies that the plaintiffs worked more      An initial pretrial conference shall be scheduled in a
than 40 hours in a given workweek, triggering the                separate order.
application of this provision of the FLSA.
                                                                 This resolves Docket Number 17.
However, Defendant, in its reply brief, also points to a
difference between two groups of plaintiffs in how their         SO ORDERED.
claims are pleaded, highlighting a flaw similar to that
discussed above with respect to the shift differential
claims. While Plaintiffs point to specific weeks of              All Citations
overtime for Brown and Lawtone-Bowles that were not
timely paid, Am. Compl. ¶ 23, in the absence of similarly        Not Reported in Fed. Supp., 2017 WL 4250513, 2017
specific allegations for the other four named plaintiffs,        Wage & Hour Cas.2d (BNA) 335,783
their claims remain purely conclusory. Reply at 9
(“[C]laims as to two plaintiffs are not sufficient to plead
plausible claims as to all plaintiffs.”). Simply stating that
End of Document                                                  © 2019 Thomson Reuters. No claim to original U.S. Government Works.




                  © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                           28
           Case 5:18-cv-00870-BKS-ATB Document 19 Filed 02/14/19 Page 36 of 37


Rivera v. Goord, Not Reported in F.Supp.2d (1999)




                                                             Defendants, pursuant to Local Rule 41.2(a) and (b),
                1999 WL 33117155                             because the Plaintiff failed to respond to notice of a
  Only the Westlaw citation is currently available.          dismissal hearing, and failed to notify the Court of his
   United States District Court, N.D. New York.              change of address. The Court served notice on 15 July
                                                             1999 for hearing on a dismissal calendar, and set the
              Jose RIVERA, Plaintiff,                        hearing date for 3 September 1999. The Plaintiff failed to
                          v.                                 “serve and file a certificate setting forth the status of the
  Glenn S. GOORD, Commissioner, Department of                action” by a date at least “ten (10) days prior to the
        Correctional Services; Peter J. Lacy,                noticed hearing date.” Local Rule 41.2(a). Because the
  Superintendent, Bare Hill Correctional Facility;           Plaintiff has “fail[ed] to respond as required by this Rule,
      Donald Selsky, Director, Special Housing               the [Court] shall issue a written order dismissing the case
  Department of Correctional Services; T. Rocque,            for failure to prosecute.” Id.
   Sergeant; R. Harvey; P. Gonyea, Lieutenant; G.
      Coryea, Correctional Officer; D. Walton,               Furthermore, the Plaintiff has failed to notify the Clerk of
 Correctional Officer; Lynn Stevenson, R.N., Prison          the Court and the other parties to the action of his change
    Nurse; and John Doe, John Does # 1 thru 4,               of address in accordance with Local Rule 10.1(b). The
                    Defendants.                              Court received notice from the Watertown Correctional
                                                             Facility, dated 24 July 1998, that the Plaintiff was absent
              No. 97–CV–308 LEK/DNH.                         from the facility, and might not return in the immediate
                           |                                 future. The docket history for this complaint also records
                    Sept. 14, 1999.                          that Plaintiff Jose Rivera, 95–A–2563, was paroled from
                                                             Cayuga Correctional Facility as of 26 April 1999.
                                                             Following the Court’s 15 July 1999 Scheduling Notice,
Attorneys and Law Firms                                      setting a Dismissal Calendar Call for 9:30 a.m. on 3
                                                             September 1999 before the Court in Albany, New York,
Jose Rivera, Comstock, NY, Plaintiff, pro se.
                                                             mail sent to the Plaintiff, at Great Meadow Correctional
Hon. Eliot Spitzer, Attorney General of the State of New     Facility Box 51, Comstock N.Y. 12821, serving notice of
York, Litigation Bureau, Albany, NY, for Defendants.         the Dismissal Calendar Call, was returned undeliverable.
                                                             The Plaintiff’s failure to submit notification of his change
                                                             off address constitutes independent ground for dismissal
                                                             of this complaint. Local Rule 41.2(b).

                                                             Accordingly, it is

                                                             ORDERED that the complaint is DISMISSED against all
                                                             Defendants; and it is further
                  DECISION AND ORDER
                                                             ORDERED that the Clerk serve a copy of this order on all
                                                             parties by regular mail.
KAHN, J.
                                                             IT IS SO ORDERED.
*1 This complaint was dismissed against Defendants
Goord, Lacy and Selsky by order of the Court on 10 July
1998, on the basis of a Report–Recommendation filed on       All Citations
19 March 1998 by the Honorable David N. Hurd,
Magistrate Judge, pursuant to 28 U.S.C. § 636(b) and         Not Reported in F.Supp.2d, 1999 WL 33117155
Local Rule 72.3(c) of the Northern District of New York.

The Court hereby dismisses this complaint against all
End of Document                                              © 2019 Thomson Reuters. No claim to original U.S. Government Works.




                  © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                       29
          Case 5:18-cv-00870-BKS-ATB Document 19 Filed 02/14/19 Page 37 of 37


Rivera v. Goord, Not Reported in F.Supp.2d (1999)




              © 2019 Thomson Reuters. No claim to original U.S. Government Works.   30
